Case 4:11-cv-06714-YGR Document 350 Filed 01/01/21 Page 1 of 85




                   Exhibit 1
        Case 4:11-cv-06714-YGR Document 350 Filed 01/01/21 Page 2 of 85




                                          +1-212-474-1648

                                       lmoskowitz@cravath.com



                                                                              November 25, 2020

           Epic Games, Inc. v. Apple Inc., No. 4:20-cv-05640-YGR-TSH (N.D. Cal);
               Cameron v. Apple Inc., No. 4:19-cv-03074-YGR-TSH (N.D. Cal);
       In re Apple iPhone Antitrust Litigation, No. 4:11-cv-06714-YGR-TSH (N.D. Cal)

Dear Jay:

               I write on behalf of all Plaintiffs in the above-referenced matters (“Plaintiffs”)
regarding depositions of current and former Apple Inc. (“Apple”) employees. Based on our
current review of Apple’s production and knowledge of the above-referenced matters, Plaintiffs
intend to depose the following current and former Apple employees (listed alphabetically):

               1. Mary Brunson
               2. Tim Cook
               3. Eddy Cue
               4. Craig Federighi
               5. Matthew Fischer
               6. Scott Forstall
               7. Eric Friedman
               8. Eric Gray
               9. Mark Grimm
               10. C.K. Haun
               11. Trystan Kosmynka
               12. Ron Okamoto
               13. Carson Oliver
               14. Shaan Pruden
               15. Philip Schiller
               16. Mike Schmid
               17. Phillip Shoemaker
               18. Tanya Washburn
        Case 4:11-cv-06714-YGR Document 350 Filed 01/01/21 Page 3 of 85
                                                                                                    2



                Plaintiffs reserve their respective rights to supplement or modify this list as
discovery progresses. This list represents solely current or former Apple employees that
Plaintiffs intend to depose in their personal capacity; Plaintiffs also intend to serve Rule 30(b)(6)
topics on Apple as well as to depose third parties.

                 Please state whether Apple has any objection regarding the specific persons or the
number of persons to be deposed. Apple has previously stated it “believes that it is too early to
tell if any relief from Rule 30(a)(2) is necessary”. (October 12, 2020 Joint Case Management
Statement, Epic v. Apple (Dkt. 120) at 15.) We believe the parties are now far enough along in
the discovery process to stipulate to the number of depositions to be taken in the above-
referenced matters or, if necessary, to raise this issue with the Court.

                This letter is not intended to waive any rights, with respect to these depositions or
others, and all such rights are expressly reserved.

               We are available to meet and confer.


                                                  Sincerely,



                                                  s/ Lauren A. Moskowitz


Jay P. Srinivasan
GIBSON, DUNN & CRUTCHER LLP
jsrinivasan@gibsondunn.com
AppleAppStoreDiscovery@gibsondunn.com

E. Joshua Rosenkranz
William F. Stute
ORRICK, HERRINGTON & SUTCLIFFE LLP
jrosenkranz@orrick.com
    wstute@orrick.com

Steve W. Berman
Robert F. Lopez
Shana E. Scarlett
Ben Siegel
Ted Wojcik
HAGENS BERMAN SOBOL SHAPIRO LLP
steve@hbsslaw.com
    robl@hbsslaw.com
        shanas@hbsslaw.com
           bens@hbsslaw.com
               tedw@hbsslaw.com
     Case 4:11-cv-06714-YGR Document 350 Filed 01/01/21 Page 4 of 85
                                                                       3



Mark C. Rifkin
Rachele R. Byrd
Matthew M. Guiney
Brittany N. DeJong
WOLF HALDENSTEIN ADLER FREEMAN & HERZ LLP
rifkin@whafh.com
    byrd@whafh.com
       guiney@whafh.com
           dejong@whafh.com

BY EMAIL
Case 4:11-cv-06714-YGR Document 350 Filed 01/01/21 Page 5 of 85




                   Exhibit 2
      Case 4:11-cv-06714-YGR Document 350 Filed 01/01/21 Page 6 of 85




                                                                                     Jay P. Srinivasan
                                                                                     Direct: +1 213.229.7296
                                                                                     JSrinivasan@gibsondunn.com




December 7, 2020


VIA ELECTRONIC MAIL

Lauren Moskowitz
Cravath, Swaine & Moore LLP
825 Eighth Avenue
New York, New York 10019



Re:    Cameron et al. v. Apple Inc. (No. 19-cv-03074-YGR), In re Apple iPhone Antitrust
       Litigation (No. 11-cv-06714-YGR)

Dear Lauren:

I write in response to your November 25, 2020 letter regarding depositions of Apple
employees. We do not believe 18 party depositions—in addition to any depositions of third
parties—is warranted or necessary. At this time, Apple is not willing to waive the
10-deposition limit provided for in the Federal Rules; and Plaintiffs have neither provided
any rationale for doing so, nor provided any offsetting accommodation to Apple.
Accordingly, please let us know the Apple employees (in addition to Messrs. Okamoto and
Fischer) who Plaintiffs wish to depose within that limit, and we will secure dates for them.

If the parties reach a point where we all believe that more than ten depositions per side is
warranted, we can address the issue at that time. But Apple does not believe we have
reached that point. Plaintiffs have no way of knowing that each of these 18 individuals is
necessary when they have yet to take a single deposition in this case despite the passage of
many months from when class plaintiffs received the substantial bulk of Apple’s documents.

In addition, Apple disagrees that Eddy Cue and Craig Federighi are appropriate deponents
given their attenuated relevance to the issues in the lawsuit. Further, as you know, Apple’s
position is that any deposition of Tim Cook should not exceed four hours.

Your letter also notes that Plaintiffs intend to take a 30(b)(6) deposition. Please serve your
30(b)(6) notice, with all desired topics, right away. To the extent a PMK on a particular
subject is also being deposed in his or her individual capacity, Apple will make that person
available only once. Without advance notice and coordination, Plaintiffs will lose their
ability to obtain PMK testimony on subjects for which the PMK already has been deposed.
      Case 4:11-cv-06714-YGR Document 350 Filed 01/01/21 Page 7 of 85




December 7, 2020
Page 2



This is easily avoided if Plaintiffs serve us with their 30(b)(6) notice early. We will do the
same for our 30(b)(6) notice of Epic.

As for Epic custodians, we have identified the following individuals as likely candidates for
a deposition: (1) Andrew Grant; (2) Marc Hutcheson; (3) Haseeb Malik; (4) Nick
Penwarden; (5) Mark Rein; (6) Adam Sussman; (7) Tim Sweeney; and (8) Matt Weissinger.
With respect to Marc Hutcheson and Haseeb Malik, please confirm whether Epic will be
representing these individuals and will make them available for deposition. Apple also
intends to take a 30(b)(6) deposition of Epic as well as depositions of third parties. The same
caveats as in your letter apply.

We note that Apple is disadvantaged in identifying Epic deponents at this juncture because it
has received only a fraction of Epic’s documents and no documents at all with respect to
certain Epic custodians. On the other hand, Epic has long had millions of Apple documents.
Once Apple receives and reviews additional documents from Epic, we may identify
additional deponents.



Sincerely,


/s/ Jay P. Srinivasan
Jay P. Srinivasan

JPS/bxy
Case 4:11-cv-06714-YGR Document 350 Filed 01/01/21 Page 8 of 85




                   Exhibit 3
      Case 4:11-cv-06714-YGR Document 350 Filed 01/01/21 Page 9 of 85




                                                                                      Jay P. Srinivasan
                                                                                      Direct: +1 213.229.7296
                                                                                      Fax: +1 213.229.6296
                                                                                      JSrinivasan@gibsondunn.com

                                                                                      Client: 03290-00146

December 11, 2020


VIA ELECTRONIC MAIL

Lauren A. Moskowitz
Cravath, Swaine & Moore LLP
Worldwide Plaza
825 Eighth Avenue
New York, NY 10019-7475



Re:    Epic Games, Inc. v. Apple Inc., No. 4:20-cv-05640-YGR (N.D. Cal.)

Dear Lauren:

       I write to follow up on the requests Apple made during our December 8, 2020 meet
and confer regarding Plaintiffs’ requests for depositions of Apple witnesses.

        First, as Magistrate Judge Hixson stated at the December 9, 2020 hearing, Plaintiffs
must provide Apple an explanation for why you need the depositions of the 18 Apple
current/former employees identified in your November 25, 2020 letter to me. Your letter
does little more than list the 18 individuals but fails to explain why the depositions of each of
these 18 people is necessary and non-cumulative, particularly in light of the Coordination
Order and the Court’s directive that the parties be “focused and efficient” in seeking
discovery. Oct. 19, 2020 Hr’g Tr. at 20:17-18. As we previously explained, without such
information, Apple is unable to assess the appropriate number of depositions and which
individuals are appropriate for deposition.

        In addition, with respect to Epic specifically, we have explained that Apple is
furthered handicapped in deposition discussions because Epic has produced only a fraction of
its documents and has provided no further details about the timing of its document
production. Unlike Epic, which has long had access to millions of Apple documents, Apple
has received relatively few documents from Epic and has no visibility into when Epic intends
to produce documents from each of its custodians. Under these circumstances, Apple is not
in a position to assess its own needs and, therefore, opine how many depositions are
appropriate based on the parties’ limited resources and the shortened discovery period set by
the Court.
     Case 4:11-cv-06714-YGR Document 350 Filed 01/01/21 Page 10 of 85




Lauren A. Moskowitz
December 11, 2020
Page 2



         On the December 8, 2020 call, we requested that (1) Plaintiffs provide explanation as
to why all of the witnesses in your November 25, 2020 letter are necessary and non-
cumulative; and, that (2) Epic provide additional information about its document production
efforts, including when it intends to complete production from each custodian. As we stated
on the call, such information from Plaintiffs would help the parties to reach agreements or at
least narrow the scope of a potential dispute. As an example, we pointed out that Plaintiffs
have offered no explanation as to why Mary Brunson, who is not named in any party’s initial
disclosures, is needed as an 18th Apple deponent.

        Without additional information exchange between the parties, this manufactured
dispute is premature and a waste of judicial resources. As we explained on the call multiple
times, Apple is willing to confer with Plaintiffs as to the number and identity of deponents.
But in order to do so, Apple needs more information, as Magistrate Judge Hixson has
recognized.

        In any event, given that scheduling even ten depositions per side will be a challenge
on the aggressive schedule set by the Court in Epic, please identify at your earliest
convenience the next 4 depositions you intend to take so that we can begin to coordinate
witness schedules. In addition, as previously requested in our December 7, 2020 letter,
please serve your 30(b)(6) notice, with all desired topics, as soon as possible so we can
ensure coordination with individual 30(b)(1) depositions. On December 23, 2020, Apple
shuts down for the Christmas holiday until January 5, 2021, and we will be unable to reach
or work with witnesses during that window.



Sincerely,

/s/ Jay P. Srinivasan
Jay P. Srinivasan

JPS/bxy


cc: epic-mobileapps@cravath.com
    steve@hbsslaw.com
    robl@hbsslaw.com
    shanas@hbsslaw.com
    bens@hbsslaw.com
    rifkin@whafh.com
    byrd@whafh.com
    Case 4:11-cv-06714-YGR           Document 350   Filed 01/01/21   Page 11 of 85




Lauren A. Moskowitz
December 11, 2020
Page 3



   guiney@whafh.com
   dejong@whafh.com
   appleappstorediscovery@gibsondunn.com
Case 4:11-cv-06714-YGR Document 350 Filed 01/01/21 Page 12 of 85




                    Exhibit 5
      Case 4:11-cv-06714-YGR Document 350 Filed 01/01/21 Page 13 of 85




                                                                                     Jay P. Srinivasan
                                                                                     Direct: +1 213.229.7296 Fax:
CONFIDENTIAL                                                                         +1 213.229.6296
                                                                                     JSrinivasan@gibsondunn.com


December 13, 2020


VIA ELECTRONIC MAIL

Lauren Moskowitz
Cravath, Swaine & Moore
Worldwide Plaza
825 Eighth Avenue
New York, NY 10019-7475

Ben Siegel
Hagens Berman Sobol Shapiro LLP
715 Hearst Ave., Ste. 202
Berkeley, CA 94710

Rachele Byrd
Wolf Haldenstein Adler Freeman & Herz LLP
750 B St., Ste. 1820
San Diego, CA 92101

Re:    Briefing with respect to deposition limits

Dear Counsel:

        This afternoon, we received Plaintiffs’ portion of the joint letter brief regarding the
Plaintiffs-initiated dispute on the maximum number of party depositions each side should be
able to take in this litigation. We were surprised to see that Plaintiffs’ portion does not
address this issue at all but rather is focused on something else entirely. The apex issues in
your letter are not the subject of the parties’ meet and confers (which the written
correspondence bears out), Apple is not prepared to brief those issues, and most of all,
briefing on these issues is not what Judge Hixson ordered.

       At the hearing on December 9, 2020, Judge Hixson plainly directed the parties to
submit a joint letter brief concerning deposition limits. 12/9/2020 Hr’g Tr. 39:7-9 (“THE
COURT: . . . I think that a joint discovery letter brief by end of the day December 14th,
concerning deposition limits, that’s a good idea.”); id. at 40:18-23 (“THE COURT: . . . I’m
going to order the parties to meet and confer about deposition limits. And if you can’t reach
an agreement, then by end of the day Monday, December 14th, I order you to file a joint
discovery letter brief, not to exceed ten pages, with five pages per side concerning deposition
     Case 4:11-cv-06714-YGR Document 350 Filed 01/01/21 Page 14 of 85




Lauren Moskowitz
December 13, 2020
Page 2



limits.”); see also id. at 32:24 (“MS. MOSKOWITZ: . . . The main issue is deposition
limits.”).

         In our meet and confer session yesterday, the discussion was about deposition limits
with Plaintiffs coming into that meeting having revised their demand down from 18 to 16.
Apple explained why it believed the issue was premature and that Plaintiffs’ brief
descriptions of why they each needed 16 depositions was not convincing given that a number
of the proposed individuals were duplicative of others on the list, with Apple citing a number
of examples. In the interest of compromise and to avoid litigation on this issue, Apple
proposed that each party (Apple, Epic, Cameron plaintiffs, Pepper plaintiffs) may take up to
14 party depositions (not including the 30(b)(6) deposition). Do Plaintiffs have any response
to that proposal? There is no reason to burden the Court with this issue but if Apple is forced
to litigate it, Apple will revert to its opening position that it is premature to determine at this
time whether more than 10 depositions per party is warranted at this juncture.

        Further, because the apex issues raised in Plaintiffs’ portion of the joint letter brief
are neither ripe nor requested by the Court, Apple will not brief them. Further, to the extent
the parties cannot agree on what should be briefed, the right thing to do here is to obtain
clarity at Tuesday’s hearing; there is no urgency such that this needs to be briefed tomorrow
before asking Magistrate Judge Hixson to weigh in on what he meant.

Sincerely,

/s/ Jay P. Srinivasan
Jay P. Srinivasan
Case 4:11-cv-06714-YGR Document 350 Filed 01/01/21 Page 15 of 85




                    Exhibit 6
                                                                                       Case 4:11-cv-06714-YGR Document 350 Filed 01/01/21 Page 16 of 85




                                                                                                                                                                     RE: App Store Litigation
                                                                                                                                                                     Srinivasan, Jay P. to: YEven@cravath.com                                12/14/2020 09:51 AM
                                                                                                                                                                         "*** GDC EpicLitTeam", "Yang, Betty X.", "steve@hbsslaw.com",
                                                                                                                                                                         "Epic Mobile Apps", "shanas@hbsslaw.com"         ,
                                                                                                                                                                     Cc:
                                                                                                                                                                         "robl@hbsslaw.com", "bens@hbsslaw.com", "rifkin@whafh.com",
                                                                                                                                                                         "byrd@whafh.com", "guiney@whafh.com", "dejong@whafh.com"



Yonatan, First, the Court asked the parties to meet and confer on the “number of depositions.” I’m quoting the Court directly from p. 33 of the Dec. 9 hearing transcript. The subsequent discussion mak




                                             External (jsrinivasan@gibsondunn.com)
                                                                                                                                                                                                                                         Report This Email FAQ
Yonatan,

First, the Court asked the parties to meet and confer on the “number of depositions.” I’m
quoting the Court directly from p. 33 of the Dec. 9 hearing transcript. The subsequent
discussion makes clear that the sole issue is the number of party depositions each party can
take. That is all Apple is briefing, all that Apple had signed on to brief, and all that the parties
were directed to brief. We don't see any ambiguity in the transcript. But, as noted, if the
parties have a fundamental disagreement on what is even to be briefed, then we should
address it with Magistrate Hixson on Tuesday so he can clarify. Presenting him with two halves
that bear no relationship to the other does not make sense.

Second, there is no agreement on anything so there is nothing to renege on. Apple made a
proposal at the end of our meeting that it would agree to up to 14 party depositions for each
party. Plaintiffs did not accept that proposal; rather, you and Ben and Rob indicated that
Plaintiffs would confer amongst yourselves and get back to Apple. You never did. Instead, you
sent us Plaintiffs’ half of the brief. Apple’s offer was on the table in the interest of compromise
and to avoid litigating this issue. Now that Plaintiffs are forcing Apple to litigate this issue with
the magistrate, the offer is no longer on the table and Apple will revert to the position that it is
too early for the parties to agree to anything more than 10 depositions per party (as provided
for in the Rules and seemingly consistent with what Magistrate Hixson believes).

That said, if Plaintiffs are serious about resolving this dispute on the number of party
depositions without troubling the Court, we think the parties can reach agreement. Apple
certainly stands ready to do so and put an offer on the table that was more than fair. But it
takes two sides to agree.

Best,
Jay
Jay P. Srinivasan
GIBSON DUNN
Gibson, Dunn & Crutcher LLP
333 South Grand Avenue, Los Angeles, CA 90071-3197
Tel +1 213.229.7296 • Fax +1 213.229.6296
JSrinivasan@gibsondunn.com • www.gibsondunn.com
        Case 4:11-cv-06714-YGR Document 350 Filed 01/01/21 Page 17 of 85




From: Yonatan Even <YEven@cravath.com>
Sent: Sunday, December 13, 2020 10:28 PM
To: Srinivasan, Jay P. <JSrinivasan@gibsondunn.com>
Cc: *** GDC EpicLitTeam <AppleAppStoreDiscovery@gibsondunn.com>; Yang, Betty X.
<BYang@gibsondunn.com>; steve@hbsslaw.com; Epic Mobile Apps <epic‐mobileapps@cravath.com>;
shanas@hbsslaw.com; robl@hbsslaw.com; bens@hbsslaw.com; rifkin@whafh.com; byrd@whafh.com;
guiney@whafh.com; dejong@whafh.com
Subject: RE: App Store Litigation

[External Email]
Jay:


We disagree with just about everything in your letter. Without attempting to address every incorrect
statement in it, our response to the main points is as follows:
      We believe the Court was abundantly clear that briefing an abstract dispute over the number of
       depositions is not useful or appropriate. We spent over an hour yesterday afternoon discussing
       with you this very issue. Throughout the call, we made clear our intent to brief Plaintiffs' need
       for the specific deponents we identified in Lauren's letter to you of Friday night, as we believe
       the Court had clearly directed us to do. At no point did we suggest we would brief anything short
       of that, notwithstanding your suggestion on the call that you may decide to take the position
       you now take in your letter, namely that you would decline to join issue on a briefing addressing
       Plaintiffs' need for the specifically identified deponents. It is thus simply not true that our
       discussion yesterday was limited to "deposition limits", to the extent you mean by this that the
       discussion did not revolve around the identity of the specific deponents, your objection to the
       depositions of Messrs. Cue and Federighi on account of their being "apex" witnesses, and
       Plaintiffs' intention to brief this issue to the Court. It is likewise disingenuous for you to suggest
       you were surprised at Plaintiffs' portion of the briefing; we could not have been clearer about
       our intentions or about our reading of the Court's Order (which in any event could not have
       been clearer as to the issues to be briefed).

       Apple has no basis for reneging on its agreement to 14 of the 16 deponents requested by
        Plaintiffs. If Apple does indeed intends to renege on its agreement, please let us know
        immediately, so that Plaintiffs may revise their portion of the filing to reflect that change in
        Apple's position, including by briefing the justification for all 16 witnesses that Plaintiffs wish to
        depose; Apple, for its part, will have to then decide whether or not it joins issue or chooses to
        brief something else. Plaintiffs, however, cannot and will not agree to ignore the Court's clear
        direction nor delay the filing of their portion in order for Apple to seek "clarity" on an issue that,
        in Plaintiffs' view, is already abundantly clear‐‐particularly when depositions are starting this
        week.

Best,

Yonatan Even
Cravath, Swaine & Moore LLP
825 Eighth Avenue
New York, NY 10019
          Case 4:11-cv-06714-YGR Document 350 Filed 01/01/21 Page 18 of 85



Telephone: (212) 474‐1958
Fax: (212) 474‐3700



From: Yang, Betty X. <BYang@gibsondunn.com>
Sent: Sunday, December 13, 2020 11:31 PM
To: Epic Mobile Apps <epic‐mobileapps@cravath.com>; steve@hbsslaw.com; robl@hbsslaw.com;
shanas@hbsslaw.com; bens@hbsslaw.com; rifkin@whafh.com; byrd@whafh.com; guiney@whafh.com;
dejong@whafh.com
Cc: *** GDC EpicLitTeam <AppleAppStoreDiscovery@gibsondunn.com>
Subject: App Store Litigation


Counsel,

Please see the attached.

Thanks,
Betty X. Yang
Of Counsel


GIBSON DUNN
Gibson, Dunn & Crutcher LLP
2001 Ross Avenue Suite 2100, Dallas, TX 75201
Tel +1 214.698.3226 • Fax +1 214.571.2968
BYang@gibsondunn.com • www.gibsondunn.com


This message may contain confidential and privileged information for the sole use of the intended
recipient. Any review, disclosure, distribution by others or forwarding without express permission is
strictly prohibited. If it has been sent to you in error, please reply to advise the sender of the error and
then immediately delete this message.

Please see our website at https://www.gibsondunn.com/ for information regarding the firm and/or our
privacy policy.

This message may contain confidential and privileged information for the sole use of the
intended recipient. Any review, disclosure, distribution by others or forwarding without express
permission is strictly prohibited. If it has been sent to you in error, please reply to advise the
sender of the error and then immediately delete this message.

Please see our website at https://www.gibsondunn.com/ for information regarding the firm
and/or our privacy policy.
Case 4:11-cv-06714-YGR Document 350 Filed 01/01/21 Page 19 of 85




                    Exhibit 7
                       Case 4:11-cv-06714-YGR Document 350 Filed 01/01/21 Page 20 of 85




Subject:                      RE: Apple App Store Cases -- Additional Apple Custodians


From: "Srinivasan, Jay P." <JSrinivasan@gibsondunn.com>
To: "LMoskowitz@cravath.com" <LMoskowitz@cravath.com>
Cc: "*** GDC EpicLitTeam" <AppleAppStoreDiscovery@gibsondunn.com>, "bens@hbsslaw.com" <bens@hbsslaw.com>, "Brian Maida" <bmaida@cravath.com>,
"Yang, Betty X." <BYang@gibsondunn.com>, "byrd@whafh.com" <byrd@whafh.com>, "dejong@whafh.com" <dejong@whafh.com>, "Lazarus, Eli M."
<ELazarus@gibsondunn.com>, "epic-mobileapps@cravath.com" <epic-mobileapps@cravath.com>, "guiney@whafh.com" <guiney@whafh.com>, "John Karin"
<jkarin@cravath.com>, "rifkin@whafh.com" <rifkin@whafh.com>, "robl@hbsslaw.com" <robl@hbsslaw.com>, "shanas@hbsslaw.com" <shanas@hbsslaw.com>,
"steve@hbsslaw.com" <steve@hbsslaw.com>
Date: 11/30/2020 05:09 PM
Subject: RE: Apple App Store Cases -- Additional Apple Custodians




Lauren, As the Apple side noted during our meet and confer last week, we left last week’s phone call with no idea of which, or how many, of the ten proposed Apple custodians
Plaintiffs would make the
            External (jsrinivasan@gibsondunn.com)
                                                                                                                                             Report This Email FAQ

Lauren,

As the Apple side noted during our meet and confer last week, we left last week’s phone call with no idea of
which, or how many, of the ten proposed Apple custodians Plaintiffs would make the subject of their letter
brief other than Tim Cook. But you are right about one thing: Apple gave Plaintiffs definitive positions on half
of the custodians at issue, saying that we objected to the apex four and that we would produce for Jobs. But
Apple received no such reciprocity from Plaintiffs on that call or thereafter. It was not until we received
Plaintiffs’ letter brief after midnight last night that Apple learned which custodians were at issue. Further, on
our call last week, Plaintiffs declined to provide the reasons for why any specific custodians, let alone the four
at issue, were necessary in light of what Apple is already producing. So other than Cook, Apple went into this
dispute blind.

On your second point, I appreciate your acknowledging that Apple did raise concerns earlier about the
asymmetrical nature of the parties’ respective document review and production processes. We’ll just have to
disagree that numbers have nothing to do with assessing burden and feasibility.

The third point is getting tiresome. What we said is that Apple’s initial view, based on an assessment of the
case when it was first filed, was that the six custodians most relevant to the Epic lawsuit included only two of
the custodians from the class actions. We did not say that the other 13 custodians were irrelevant at that
time or at any time since. You asked about document counts and we said that information about document
counts was not relevant to the discussion we were having at that time, which it was not. And you keep
omitting that, soon after that discussion, Epic received not only the document count information but millions
of actual documents from Apple.

As far as timing, we’ll have our side of the brief to you by Wednesday morning at 9 am PT, which is two
business days from when we received your letter. This is more than fair given that we had no idea what
Plaintiffs were going to argue, which we told you in our call last week. Brian represented that Epic is gathering
the information we requested about Epic’s document production. When can we expect that? That you
                                                                                       1
                    Case 4:11-cv-06714-YGR Document 350 Filed 01/01/21 Page 21 of 85

personally don’t think this material is relevant to Plaintiffs’ motion does not control the issue.

Happy to discuss any of the above by phone, which might be more productive and efficient.

Best,
Jay
Jay P. Srinivasan
GIBSON DUNN
Gibson, Dunn & Crutcher LLP
333 South Grand Avenue, Los Angeles, CA 90071-3197
Tel +1 213.229.7296 • Fax +1 213.229.6296
JSrinivasan@gibsondunn.com • www.gibsondunn.com



From: Lauren Moskowitz <LMoskowitz@cravath.com>
Sent: Monday, November 30, 2020 1:19 PM
To: Srinivasan, Jay P. <JSrinivasan@gibsondunn.com>
Cc: *** GDC EpicLitTeam <AppleAppStoreDiscovery@gibsondunn.com>; bens@hbsslaw.com; Brian Maida <bmaida@cravath.com>;
Yang, Betty X. <BYang@gibsondunn.com>; byrd@whafh.com; dejong@whafh.com; Lazarus, Eli M. <ELazarus@gibsondunn.com>;
epic‐mobileapps@cravath.com; guiney@whafh.com; John Karin <jkarin@cravath.com>; rifkin@whafh.com; robl@hbsslaw.com;
shanas@hbsslaw.com; steve@hbsslaw.com
Subject: RE: Apple App Store Cases ‐‐ Additional Apple Custodians

[External Email]
Jay,

As you know, I was on the meet and confers and Brian's email reflects those discussions. On the call, I specifically asked
if your position on the four senior executive custodians would be different if we could narrow our ask down from four to
say, two. I made clear Cook was going to be on the list no matter what. Your answer was absolutely not and that even if
we only asked for Cook it would be a no. So we did have this discussion and you said your position would not change on
that group. And I specifically told you that we were considering two or three from the second group and I gave you their
names. You said you were going to get back to us on that and your answer came back no to adding any of those three
names and instead offering only one from that second group, Ann Thai, even though I already had said we would forgo
her in favor of the names we gave you. So none of our motion is news to you.

But your questions about Epic's process are new. All you said previously was that you thought it would be unfair if you
were producing a huge volume and we were not producing as many documents. I made absolutely clear on that call that
we would not be at the same volume. And we all know that at least 2.2 million of Apple's 3.8 million documents should not
be counted, and we will never agree to include those documents in any numbers discussion. But more to the point, this is
not a numbers game--this is about having the right documents produced.

You repeatedly state that you never said that 13 of the 15 custodians from Apple's production in the class actions were
irrelevant to Epic's case, but you did say it. That was your basis for offering to provide only two of the 15 and to offer four
different custodians in the Epic case. That was also your basis for initially refusing to produce the 3.6 million documents
from the Class Actions. That discussion happened, and we have been telling you since that discussion that we needed
additional custodians, including Cook.

We have now narrowed this down to our best and final ask to four custodians in addition to Steve Jobs. That is our ask to
you and is our motion to the Court. You cannot drag this out while also arguing that you cannot add more custodians
because it would be impossible to do so given the timing for production in the Epic case. And you cannot make this
motion about Epic's production. We reject that effort completely. If you have an issue with Epic's document production,
raise that with us and with the Court if impasse is reached. But you cannot hold this issue hostage. It is ripe. You do not
need two full business days to respond (and in any event, we sent you Plaintiffs' half of the joint statement yesterday at
10:39 p.m. PT). We absolutely need this into the Court on Wednesday as I have said repeatedly.

Regards,
Lauren

Lauren A. Moskowitz

                                                               2
                    Case 4:11-cv-06714-YGR Document 350 Filed 01/01/21 Page 22 of 85
Cravath, Swaine & Moore LLP
825 Eighth Avenue
New York, NY 10019
W: (212) 474-1648
C: (917) 837-2688



From:      "Srinivasan, Jay P." <JSrinivasan@gibsondunn.com>
To:     "Brian Maida" <bmaida@cravath.com>
Cc:     "*** GDC EpicLitTeam" <AppleAppStoreDiscovery@gibsondunn.com>, "bens@hbsslaw.com" <bens@hbsslaw.com>, "Yang, Betty X."
<BYang@gibsondunn.com>, "byrd@whafh.com" <byrd@whafh.com>, "dejong@whafh.com" <dejong@whafh.com>, "Lazarus, Eli M."
<ELazarus@gibsondunn.com>, "epic-mobileapps@cravath.com" <epic-mobileapps@cravath.com>, "guiney@whafh.com" <guiney@whafh.com>, "John Karin"
<jkarin@cravath.com>, "rifkin@whafh.com" <rifkin@whafh.com>, "robl@hbsslaw.com" <robl@hbsslaw.com>, "shanas@hbsslaw.com" <shanas@hbsslaw.com>,
"steve@hbsslaw.com" <steve@hbsslaw.com>
Date:      11/30/2020 10:52 AM
Subject:     RE: Apple App Store Cases -- Additional Apple Custodians




Brian,

Apple continues to disagree that the issue is ripe. I don’t recall if you were on the meet and confer but my
recollection of what was said is different than yours. Plaintiffs did not tell us which custodians they were
moving on; your email of late last night is the first time Plaintiffs told us that they are down to four
custodians. Also, Apple’s interest in information about Epic’s custodial document collection and review is not
newfound—we raised it during an earlier meet and confer call that you must not have joined.

In any event, now that you sent us Plaintiffs’ draft past midnight last night, it looks like Plaintiffs aren’t willing
to meet and confer on the issue before bringing it to the Court. Given schedules on our end (and because we do
not yet have the details of Epic’s document collection and review), Apple needs until Noon PT on Wednesday
for its side of the response and at least a full business day to react to Plaintiffs’ subsequent revisions, which we
hopefully won’t need but may be necessary to obtaining client approval for the filing.

Best,
Jay
Jay P. Srinivasan
GIBSON DUNN
Gibson, Dunn & Crutcher LLP
333 South Grand Avenue, Los Angeles, CA 90071-3197
Tel +1 213.229.7296 • Fax +1 213.229.6296
JSrinivasan@gibsondunn.com • www.gibsondunn.com



From: Brian Maida <bmaida@cravath.com>
Sent: Sunday, November 29, 2020 9:00 PM
To: Srinivasan, Jay P. <JSrinivasan@gibsondunn.com>
Cc: *** GDC EpicLitTeam <AppleAppStoreDiscovery@gibsondunn.com>; bens@hbsslaw.com; Yang, Betty
X. <BYang@gibsondunn.com>; byrd@whafh.com; dejong@whafh.com; Lazarus, Eli M.
<ELazarus@gibsondunn.com>; epic-mobileapps@cravath.com; guiney@whafh.com; John Karin
<jkarin@cravath.com>; rifkin@whafh.com; robl@hbsslaw.com; shanas@hbsslaw.com; steve@hbsslaw.com
Subject: RE: Apple App Store Cases -- Additional Apple Custodians

[External Email]
Jay,
                                                                        3
                    Case 4:11-cv-06714-YGR Document 350 Filed 01/01/21 Page 23 of 85

We are at an impasse and have been since Wednesday. You said no to adding anyone in the first group of custodians,
which consisted of Messrs. Cook, Federighi, Joswiak and Maestri. That was an impasse. The only open question was
whether you were going to agree to add Ms. Pruden and Mr. Forstall from the second group of custodians, which
consisted of them plus Ms. Thai and Messrs. Guigan, Rofman and Jobs. We asked that you commit to answer that
question on Friday so we could brief the impasse on the first group of custodians and the second group, if needed, by
Wednesday, December 2. You answered the open question on Friday, saying no to adding Ms. Pruden and Mr. Forstall.
So we are exactly where we all said we would be and we intend to proceed to brief this to the Court on Wednesday. As
we stated at the meet and confer, we cannot wait any longer nor is there any reason to. We will be moving on Ms. Pruden
and Messrs. Cook, Federighi and Forstall. We accept your offer to provide Mr. Jobs. We will forgo Ms. Thai in favor of the
custodians we are moving to compel.

We also note that it is unreasonable for Apple to complain that it lacks enough time to search the files of Plaintiffs'
requested custodians while also dragging its feet on this dispute.

Finally, in response to your question about Epic's custodial review and production, Epic is gathering the relevant
information. But Plaintiffs' dispute with Apple regarding its custodians is ripe regardless, and Apple's newfound interest in
this information is an attempt to create parity where none exists. Indeed, it is telling that Apple has requested that all
Plaintiffs (Developer Plaintiffs, Consumer Plaintiffs, and Epic) make joint demands for additional Apple custodians, but
Apple is now relying on questions about Epic’s particular custodial review and production to claim that a dispute with all
the Plaintiffs about proposed Apple custodians is not ripe for resolution by the Court. It is.

Please confirm the briefing schedule we have proposed.

Brian M. Maida
Cravath, Swaine & Moore LLP
WorldWide Plaza
825 Eighth Avenue | New York, NY 10019
T+ (212) 474-1374
bmaida@cravath.com



From:      "Srinivasan, Jay P." <JSrinivasan@gibsondunn.com>
To:    "Brian Maida" <bmaida@cravath.com>, "Lazarus, Eli M." <ELazarus@gibsondunn.com>
Cc:    "*** GDC EpicLitTeam" <AppleAppStoreDiscovery@gibsondunn.com>, "bens@hbsslaw.com" <bens@hbsslaw.com>, "Yang, Betty X."
<BYang@gibsondunn.com>, "byrd@whafh.com" <byrd@whafh.com>, "dejong@whafh.com" <dejong@whafh.com>, "epic-mobileapps@cravath.com" <epic-
mobileapps@cravath.com>, "guiney@whafh.com" <guiney@whafh.com>, "John Karin" <jkarin@cravath.com>, "rifkin@whafh.com" <rifkin@whafh.com>,
"robl@hbsslaw.com" <robl@hbsslaw.com>, "shanas@hbsslaw.com" <shanas@hbsslaw.com>, "steve@hbsslaw.com" <steve@hbsslaw.com>
Date:      11/29/2020 08:53 PM
Subject:     RE: Apple App Store Cases -- Additional Apple Custodians




Brian,

We think the dispute regarding Apple custodians is premature for a few reasons. First, Plaintiffs have not
provided us with any rationale for your motion now that Apple has agreed to provide two additional
custodians: Steve Jobs and Ann Thai. Plaintiffs have not told us where the gaps are in Apple’s production now
that you have 21 custodians from Apple, including multiple senior executives. Plaintiffs would be required to
articulate this need (measured against burden) in any case and certainly in one with the expedited schedule we
have. Further, Plaintiffs have not told us which of the remaining eight custodians they are going to move
on. And Plaintiffs have not explained how any of those eight, let alone each of them, is necessary in light of the
existing 21 custodians Apple has now agreed to. We can make ourselves available to have this discussion as
soon as your side is able.

                                                                        4
                    Case 4:11-cv-06714-YGR Document 350 Filed 01/01/21 Page 24 of 85

Plaintiffs’ motion is premature for the additional reason that Epic has not provided Apple with details about
Epic’s custodial review and production. As we’ve stated to your team, Apple has assumed an enormous burden
in what it already has produced and what it has committed to producing in addition. This commitment is readily
apparent when compared to what Epic is doing, the details of which we have requested from your team. Will
Epic be providing us those details tomorrow, which we need to oppose Plaintiffs’ motion?

Without those details, the Court cannot fairly assess whether Apple has done its part in complying with the
“targeted” and “limited” discovery upon which Epic based its May 2021 trial date.

We look forward to hearing from you on the items above.

Best,
Jay
Jay P. Srinivasan
GIBSON DUNN
Gibson, Dunn & Crutcher LLP
333 South Grand Avenue, Los Angeles, CA 90071-3197
Tel +1 213.229.7296 • Fax +1 213.229.6296
JSrinivasan@gibsondunn.com • www.gibsondunn.com



From: Brian Maida <bmaida@cravath.com>
Sent: Sunday, November 29, 2020 3:45 PM
To: Lazarus, Eli M. <ELazarus@gibsondunn.com>
Cc: *** GDC EpicLitTeam <AppleAppStoreDiscovery@gibsondunn.com>; bens@hbsslaw.com; Yang, Betty
X. <BYang@gibsondunn.com>; byrd@whafh.com; dejong@whafh.com; epic-mobileapps@cravath.com;
guiney@whafh.com; John Karin <jkarin@cravath.com>; rifkin@whafh.com; robl@hbsslaw.com;
shanas@hbsslaw.com; steve@hbsslaw.com
Subject: RE: Apple App Store Cases -- Additional Apple Custodians

[External Email]
Apple Counsel,

I write on behalf of Consumers, Developers, and Epic ("Plaintiffs"). Unfortunately, Plaintiffs believe that the parties are at
an impasse regarding additional Apple custodians, and that we must raise this issue with the Court. Please confirm that
Apple agrees to the below briefing schedule, which is along the lines that Plaintiffs proposed during the meet and confer
on November 25, 2020:

Sunday, November 29, 9 p.m. PT: Plaintiffs to send their half of draft joint statement to Apple.

Tuesday, December 1, 3 p.m. PT: Apple to send its half of draft joint statement to Plaintiffs.

Wednesday, December 2, noon PT: Plaintiffs to send revised draft joint statement to Apple.

Wednesday, December 2, 9 p.m. PT: Parties to file final joint statement with Court.

Thank you.

Brian M. Maida
Cravath, Swaine & Moore LLP
WorldWide Plaza
825 Eighth Avenue | New York, NY 10019
T+ (212) 474-1374
bmaida@cravath.com



                                                               5
                      Case 4:11-cv-06714-YGR Document 350 Filed 01/01/21 Page 25 of 85

From:        "Lazarus, Eli M." <ELazarus@gibsondunn.com>
To:    "John Karin" <jkarin@cravath.com>, "bens@hbsslaw.com" <bens@hbsslaw.com>
Cc:    "*** GDC EpicLitTeam" <AppleAppStoreDiscovery@gibsondunn.com>, "Yang, Betty X." <BYang@gibsondunn.com>, "byrd@whafh.com"
<byrd@whafh.com>, "dejong@whafh.com" <dejong@whafh.com>, "epic-mobileapps@cravath.com" <epic-mobileapps@cravath.com>, "guiney@whafh.com"
<guiney@whafh.com>, "rifkin@whafh.com" <rifkin@whafh.com>, "robl@hbsslaw.com" <robl@hbsslaw.com>, "shanas@hbsslaw.com" <shanas@hbsslaw.com>,
"steve@hbsslaw.com" <steve@hbsslaw.com>
Date:       11/28/2020 03:05 AM
Subject:       RE: Apple App Store Cases -- Additional Apple Custodians




Counsel, please see the attached correspondence.
Best regards,
Eli
Eli Lazarus


GIBSON DUNN
Gibson, Dunn & Crutcher LLP
555 Mission Street, San Francisco, CA 94105-0921
Tel +1 415.393.8340 • Fax +1 415.374.8496
ELazarus@gibsondunn.com • www.gibsondunn.com

From: John Karin <jkarin@cravath.com>
Sent: Tuesday, November 24, 2020 11:06 AM
To: bens@hbsslaw.com
Cc: *** GDC EpicLitTeam <AppleAppStoreDiscovery@gibsondunn.com>; Yang, Betty X.
<BYang@gibsondunn.com>; byrd@whafh.com; dejong@whafh.com; epic-mobileapps@cravath.com;
guiney@whafh.com; rifkin@whafh.com; robl@hbsslaw.com; shanas@hbsslaw.com; steve@hbsslaw.com
Subject: RE: Apple App Store Cases -- Additional Apple Custodians

[External Email]
3:30 ET works for Epic. We will circulate a dial-in.

Best,


John I. Karin
Cravath, Swaine & Moore LLP
825 Eighth Avenue
New York, NY 10019-7475
(212) 474-1122 (direct)
(212) 474-3700 (fax)



From:        "Ben Siegel" <bens@hbsslaw.com>
To:        <byrd@whafh.com>, <byang@gibsondunn.com>, <jkarin@cravath.com>
Cc:        <appleappstorediscovery@gibsondunn.com>, <dejong@whafh.com>, <epic-mobileapps@cravath.com>, <guiney@whafh.com>, <rifkin@whafh.com>,
<robl@hbsslaw.com>, <shanas@hbsslaw.com>, <steve@hbsslaw.com>
Date:       11/24/2020 01:39 PM
Subject:       RE: Apple App Store Cases -- Additional Apple Custodians




                                                                          6
                   Case 4:11-cv-06714-YGR Document 350 Filed 01/01/21 Page 26 of 85

Developers are free for a call tomorrow at 3:30 ET/12:30 PT (but not the earlier time).

Thanks, Ben


Ben Siegel | Hagens Berman Sobol Shapiro LLP | Direct: (510) 725-3036

From: Byrd, Rachele <byrd@whafh.com>
Sent: Tuesday, November 24, 2020 10:23 AM
To: byang@gibsondunn.com; jkarin@cravath.com
Cc: appleappstorediscovery@gibsondunn.com; Ben Siegel <bens@hbsslaw.com>; dejong@whafh.com; epic-
mobileapps@cravath.com; guiney@whafh.com; rifkin@whafh.com; Rob Lopez <robl@hbsslaw.com>; Shana
Scarlett <shanas@hbsslaw.com>; Steve Berman <Steve@hbsslaw.com>
Subject: RE: Apple App Store Cases -- Additional Apple Custodians

Either of those times work for Consumers.




                                                Rachele R. Byrd
                                                byrd@whafh.com
                                                Tel: 619‐239‐4599
                                                Wolf Haldenstein Adler Freeman & Herz LLP
                                                750 B Street, Suite 1820, San Diego, CA 92101
                                                www.whafh.com




From: Yang, Betty X. [mailto:BYang@gibsondunn.com]
Sent: Tuesday, November 24, 2020 9:09 AM
To: John Karin
Cc: *** GDC EpicLitTeam; bens@hbsslaw.com; Byrd, Rachele; DeJong, Brittany; Epic Mobile Apps; Guiney, Matthew;
Rifkin, Mark; robl@hbsslaw.com; shanas@hbsslaw.com; steve@hbsslaw.com
Subject: RE: Apple App Store Cases -- Additional Apple Custodians

John,

We are available 1:30 ET/10:30 PT or 3:30 ET/12:30 PT.

Thanks,
Betty X. Yang
Of Counsel


GIBSON DUNN
Gibson, Dunn & Crutcher LLP
2001 Ross Avenue Suite 2100, Dallas, TX 75201
Tel +1 214.698.3226 • Fax +1 214.571.2968
BYang@gibsondunn.com • www.gibsondunn.com

From: John Karin <jkarin@cravath.com>
Sent: Tuesday, November 24, 2020 8:49 AM
                                                                       7
                      Case 4:11-cv-06714-YGR Document 350 Filed 01/01/21 Page 27 of 85

To: Yang, Betty X. <BYang@gibsondunn.com>
Cc: *** GDC EpicLitTeam <AppleAppStoreDiscovery@gibsondunn.com>; bens@hbsslaw.com;
byrd@whafh.com; dejong@whafh.com; Epic Mobile Apps <epic-mobileapps@cravath.com>;
guiney@whafh.com; rifkin@whafh.com; robl@hbsslaw.com; shanas@hbsslaw.com; steve@hbsslaw.com
Subject: Re: Apple App Store Cases -- Additional Apple Custodians

[External Email]
Apple Counsel,

Please provide your availability for tomorrow afternoon to meet and confer regarding additional Apple custodians.

Thank you.


John I. Karin
Cravath, Swaine & Moore LLP
825 Eighth Avenue
New York, NY 10019-7475
(212) 474-1122 (direct)
(212) 474-3700 (fax)



From:    "Yang, Betty X." <BYang@gibsondunn.com>
To:    "Epic Mobile Apps" <epic-mobileapps@cravath.com>, "steve@hbsslaw.com" <steve@hbsslaw.com>, "robl@hbsslaw.com" <robl@hbsslaw.com>,
"shanas@hbsslaw.com" <shanas@hbsslaw.com>, "bens@hbsslaw.com" <bens@hbsslaw.com>, "rifkin@whafh.com" <rifkin@whafh.com>, "byrd@whafh.com"
<byrd@whafh.com>, "guiney@whafh.com" <guiney@whafh.com>, "dejong@whafh.com" <dejong@whafh.com>
Cc:        "*** GDC EpicLitTeam" <AppleAppStoreDiscovery@gibsondunn.com>
Date:       11/23/2020 07:41 PM
Subject:       Apple App Store Cases




Counsel,

Please see the attached.

Regards,
Betty X. Yang
Of Counsel


GIBSON DUNN
Gibson, Dunn & Crutcher LLP
2001 Ross Avenue Suite 2100, Dallas, TX 75201
Tel +1 214.698.3226 • Fax +1 214.571.2968
BYang@gibsondunn.com • www.gibsondunn.com




This message may contain confidential and privileged information for the sole use of the intended recipient.
Any review, disclosure, distribution by others or forwarding without express permission is strictly prohibited. If
it has been sent to you in error, please reply to advise the sender of the error and then immediately delete this
message.

                                                                           8
               Case 4:11-cv-06714-YGR Document 350 Filed 01/01/21 Page 28 of 85

Please see our website at https://www.gibsondunn.com/ for information regarding the firm and/or our privacy
policy. [attachment "2020-11-23 Ltr. from J. Srinivasan to L. Moskowitz (custodians).pdf" deleted by John
Karin/NYC/Cravath]




This message may contain confidential and privileged information for the sole use of the intended recipient.
Any review, disclosure, distribution by others or forwarding without express permission is strictly prohibited. If
it has been sent to you in error, please reply to advise the sender of the error and then immediately delete this
message.

Please see our website at https://www.gibsondunn.com/ for information regarding the firm and/or our privacy
policy.




PRIVILEGED & CONFIDENTIAL: This e-mail message (and any attachments) is for the exclusive use
of the intended recipient(s) and likely contains confidential and privileged information. It is the
property of the law firm Hagens Berman Sobol Shapiro LLP. Do not disseminate this email, its
content, or any attachments without approval of Hagens Berman. If you are not the intended
recipient, please do not read, distribute, or take any other action in reliance upon this message. If you
have received this email in error, please notify the sender immediately by return e-mail and promptly
delete this message and its attachments from your computer system. Be advised that no privileges
are waived by the transmission of this message.


This message may contain confidential and privileged information for the sole use of the intended recipient.
Any review, disclosure, distribution by others or forwarding without express permission is strictly prohibited. If
it has been sent to you in error, please reply to advise the sender of the error and then immediately delete this
message.

Please see our website at https://www.gibsondunn.com/ for information regarding the firm and/or our privacy
policy. [attachment "2020.11.28 E Dettmer Letter re Custodians.pdf" deleted by Brian Maida/NYC/Cravath]




This message may contain confidential and privileged information for the sole use of the intended recipient.
Any review, disclosure, distribution by others or forwarding without express permission is strictly prohibited. If
it has been sent to you in error, please reply to advise the sender of the error and then immediately delete this
message.

Please see our website at https://www.gibsondunn.com/ for information regarding the firm and/or our privacy
policy.




                                                        9
               Case 4:11-cv-06714-YGR Document 350 Filed 01/01/21 Page 29 of 85




This message may contain confidential and privileged information for the sole use of the intended recipient.
Any review, disclosure, distribution by others or forwarding without express permission is strictly prohibited. If
it has been sent to you in error, please reply to advise the sender of the error and then immediately delete
this message.

Please see our website at https://www.gibsondunn.com/ for information regarding the firm and/or our
privacy policy. [attachment "image001.jpg" deleted by Lauren Moskowitz/NYC/Cravath]



This message may contain confidential and privileged information for the sole use of the intended recipient.
Any review, disclosure, distribution by others or forwarding without express permission is strictly prohibited. If
it has been sent to you in error, please reply to advise the sender of the error and then immediately delete this
message.

Please see our website at https://www.gibsondunn.com/ for information regarding the firm and/or our privacy
policy.




                                                        10
Case 4:11-cv-06714-YGR Document 350 Filed 01/01/21 Page 30 of 85




                    Exhibit 8
                       Case 4:11-cv-06714-YGR Document 350 Filed 01/01/21 Page 31 of 85


               1   THEODORE J. BOUTROUS JR., SBN 132099
                     tboutrous@gibsondunn.com
               2   RICHARD J. DOREN, SBN 124666
                     rdoren@gibsondunn.com
               3   DANIEL G. SWANSON, SBN 116556
                     dswanson@gibsondunn.com
               4   MELISSA PHAN, SBN 266880
                     mphan@gibsondunn.com
               5   GIBSON, DUNN & CRUTCHER LLP
                   333 South Grand Avenue
               6   Los Angeles, CA 90071-3197
                   Telephone:    213.229.7000
               7   Facsimile:    213.229.7520
               8   CYNTHIA RICHMAN (D.C. Bar No. 492089;
                     pro hac vice)
               9     crichman@gibsondunn.com
                   GIBSON, DUNN & CRUTCHER LLP
           10      1050 Connecticut Avenue, N.W.
                   Washington, DC 20036-5306
           11      Telephone: 202.955.8500
                   Facsimile: 202.467.0539
           12
                   Attorneys for Defendant, APPLE INC.
           13
                                                 UNITED STATES DISTRICT COURT
           14
                                              NORTHERN DISTRICT OF CALIFORNIA
           15
                                                          OAKLAND DIVISION
           16
                   IN RE APPLE IPHONE ANTITRUST                     CASE NO. 4:11-cv-06714-YGR
           17      LITIGATION,                                      RELATED CASE NOS.
                                                                    4:19-cv-02852-YGR (Lawrence v. Apple),
           18                                                       4:19-cv-03074-YGR (Cameron v. Apple),
                                                                    4:19-cv-03796-YGR (Sermons v. Apple), and
           19                                                       4:12-cv-05404-YGR (Ward v. Apple)
           20
                                                                    DEFENDANT APPLE INC.’S INITIAL
           21                                                       DISCLOSURES [SERVED OCTOBER 14,
                                                                    2019]
           22
                                                                    The Honorable Yvonne Gonzalez Rogers
           23

           24      [Caption continues on the next page]
           25

           26

           27

           28

Gibson, Dunn &

Crutcher LLP
                               DEFENDANT APPLE INC.’S INITIAL DISCLOSURES [SERVED OCTOBER 14, 2019]
                                 CASE NOS. 4:11-CV-06714-YGR; 4:19-CV-02852; 4:19-CV-03074; 4:19-CV-03796
                      Case 4:11-cv-06714-YGR Document 350 Filed 01/01/21 Page 32 of 85


               1

               2   EDWARD LAWRENCE,                          CASE NO. 4:19-cv-02852-YGR
               3
                              Plaintiff,
               4

               5    APPLE INC.,
               6
                              Defendant.
               7

               8

               9                                             CASE NO. 4:19-cv-03074-YGR
                   DONALD R. CAMERON, ET AL.,
           10

           11                 Plaintiffs,
           12
                    APPLE INC.,
           13

           14                 Defendant.
           15

           16

           17      BARRY SERMONS,                            CASE NO. 4:19-cv-03796-YGR
           18
                              Plaintiff,
           19

           20       APPLE INC.,
           21
                              Defendant.
           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &
                                                                2
Crutcher LLP
                            DEFENDANT APPLE INC.’S INITIAL DISCLOSURES [SERVED OCTOBER 14, 2019]
                              CASE NOS. 4:11-CV-06714-YGR; 4:19-CV-02852; 4:19-CV-03074; 4:19-CV-03796
                        Case 4:11-cv-06714-YGR Document 350 Filed 01/01/21 Page 33 of 85


               1           Pursuant to Rule 26(a)(1) of the Federal Rules of Civil Procedure, Defendant Apple Inc.
               2   (“Apple”), by and through its undersigned counsel, makes the following disclosures. These disclosures
               3   are based upon the information currently and reasonably available to Apple. Its investigation of the
               4   facts pertaining to this matter is ongoing, and Apple reserves the right to supplement and/or amend
               5   these disclosures as appropriate under Federal Rule of Civil Procedure 26(e). In particular, and without
               6   limitation, Apple reserves the right to identify additional individuals and to identify and produce
               7   additional documents and other such information as they become known or available and to include
               8   individuals not identified in these initial disclosures in Apple’s list of trial witnesses.
               9           By making these disclosures, Apple does not concede the relevance or admissibility of any of
           10      the information provided, nor does it represent that it is identifying every individual or document
           11      possibly relevant to this lawsuit, or that Consumer Plaintiffs 1 or Developer Plaintiffs 2 (collectively,
           12      “Plaintiffs”) state any actionable claim.
           13              In addition, Apple makes these disclosures without in any way waiving: (1) the right to object
           14      on the basis of any privilege, the work product doctrine, competency, undue burden, relevance,
           15      materiality, hearsay, or any other proper ground, to the use of any such information, for any purpose,
           16      in whole or in part, in any subsequent proceeding in this action or any other action; (2) the right to
           17      object on any and all grounds, at any time, to any other discovery request or proceeding involving or
           18      relating to the subject matter of these disclosures; or (3) the right to seek relief under a suitable
           19      protective order agreed to by the parties and/or issued by the Court covering any information to be
           20      provided in discovery in this case. Apple will not produce non-public documents identified below
           21      until after execution and entry of an appropriate stipulation and protective order.
           22              All of the disclosures set forth below are made subject to the above objections and
           23      qualifications.
           24

           25

           26

           27       1   In Re Apple iPhone Antitrust Litigation, Case No. 4:11-cv-06714-YGR; Lawrence v. Apple Inc.,
                        4:19-cv-02852-YGR.
           28
                    2   Cameron v. Apple Inc., 4:19-cv-03074-YGR; Sermons v. Apple Inc., 4:19-cv-03796-YGR.
Gibson, Dunn &
                                                                   3
Crutcher LLP
                                DEFENDANT APPLE INC.’S INITIAL DISCLOSURES [SERVED OCTOBER 14, 2019]
                                  CASE NOS. 4:11-CV-06714-YGR; 4:19-CV-02852; 4:19-CV-03074; 4:19-CV-03796
                        Case 4:11-cv-06714-YGR Document 350 Filed 01/01/21 Page 34 of 85


               1   I.     Individuals Likely To Have Discoverable Information
               2          Pursuant to Rule 26(a)(1)(A)(i), the following list sets forth the names and contact
               3   information of those individuals that Apple presently has reason to believe are likely to have
               4   discoverable information that Apple may use to support its claims and/or defenses. Apple anticipates
               5   that further individuals may be identified as discovery proceeds and Plaintiffs’ claims are clarified.
               6

               7        Name and Title                 Contact Information                          Subject(s)

               8
                    Dale Bagwell, Data         Apple                                  Mr. Bagwell has information related
               9    Manager 2                                                         to developer compliance or
                                               c/o Gibson, Dunn & Crutcher LLP        noncompliance with App Store
           10                                  333 South Grand Avenue                 policies and guidelines; Apple’s
                                               Los Angeles, CA 90071                  investment and efforts to combat
           11                                  (213) 229-7000                         fraudulent and deceptive conduct by
                                                                                      app developers and otherwise protect
           12                                                                         iOS device users.

           13       Eddy Cue, Senior Vice      Apple                                  Mr. Cue has information related to
                    President, Internet                                               the development and launch of the
           14       Software & Services        c/o Gibson, Dunn & Crutcher LLP        App Store. He also has information
                                               333 South Grand Avenue                 related to App Store policies and
           15                                  Los Angeles, CA 90071                  guidelines; the App Store business
                                                                                      model; App Store commission; and
           16                                  (213) 229-7000                         app distribution. Mr. Cue also has
                                                                                      information related to the iOS
           17                                                                         operating system for Apple mobile
                                                                                      devices and competition among
           18                                                                         device manufacturers and mobile
                                                                                      operating system software.
           19
                    Matt Fischer, Vice         Apple                                  Mr. Fischer has information related
           20       President, App Store                                              to the marketing of apps available in
                                               c/o Gibson, Dunn & Crutcher LLP        the App Store. He also has
           21                                  333 South Grand Avenue                 information related to competitors
                                               Los Angeles, CA 90071                  and competition in the sale of apps
           22                                                                         and the different app marketplaces.
                                               (213) 229-7000                         Mr. Fischer also has information
           23                                                                         about Apple’s business relationships
                                                                                      with app developers.
           24
                    Eric Gray, Director,       Apple                                  Mr. Gray has knowledge about
           25       Commerce & Payments                                               Apple’s policies related to iOS app
                                               c/o Gibson, Dunn & Crutcher LLP        sales, including developer price
           26                                  333 South Grand Avenue                 selection, App Store commission
                                               Los Angeles, CA 90071                  levels, subscriptions, and in-app
           27                                  (213) 229-7000                         purchasing. He also has information
                                                                                      related to App Store costs.
           28

Gibson, Dunn &
                                                                      4
Crutcher LLP
                                DEFENDANT APPLE INC.’S INITIAL DISCLOSURES [SERVED OCTOBER 14, 2019]
                                  CASE NOS. 4:11-CV-06714-YGR; 4:19-CV-02852; 4:19-CV-03074; 4:19-CV-03796
                      Case 4:11-cv-06714-YGR Document 350 Filed 01/01/21 Page 35 of 85


               1
                   Adam Hammer, Threat      Apple                               Mr. Hammer has information related
               2   Intelligence Manager 2                                       to developer compliance or
                                            c/o Gibson, Dunn & Crutcher LLP     noncompliance with App Store
                                            333 South Grand Avenue              policies and guidelines; Apple’s
               3
                                            Los Angeles, CA 90071               investment and efforts to combat
               4                            (213) 229-7000                      malware, spyware, and other issues
                                                                                related to app security and iOS
               5                                                                device user protection.

               6   C.K. Haun, Senior        Apple                               Mr. Haun has information related to
                   Director, Developer                                          App Store policies and guidelines,
                   Technical Services       c/o Gibson, Dunn & Crutcher LLP     the App Store business model,
               7                            333 South Grand Avenue              Apple’s policies related to app sales
               8                            Los Angeles, CA 90071               commission, and developer price
                                            (213) 229-7000                      selection. Mr. Haun also has
               9                                                                information about Apple’s app
                                                                                review and curation process and
           10                                                                   procedures, and technical services
                                                                                Apple provides to app developers.
           11
                   Trystan Kosmynka,        Apple                               Mr. Kosmynka has information
           12      Marketing Senior                                             related to App Store policies and
                   Director                 c/o Gibson, Dunn & Crutcher LLP     guidelines and Apple’s app review
           13                               333 South Grand Avenue              and curation process and procedures.
                                            Los Angeles, CA 90071               He also has information related to
           14                               (213) 229-7000                      Apple’s investment in efforts to
                                                                                protect iOS device users’ safety and
           15                                                                   privacy.

           16      Ron Okamoto, Vice        Apple                               Mr. Okamoto has information related
                   President, Worldwide                                         to the App Store policies and
                   Developer Relations      c/o Gibson, Dunn & Crutcher LLP     guidelines, the App Store business
           17
                                            333 South Grand Avenue              model, and app developer resources,
           18                               Los Angeles, CA 90071               tools, software, content and services,
                                                                                including those made available
                                            (213) 229-7000                      pursuant to the Apple Developer
           19
                                                                                Agreement and Program License
           20                                                                   Agreement (“PLA”). He also has
                                                                                information regarding app
           21                                                                   development for macOS, the
                                                                                transformation of the application
           22                                                                   software business after 2008, app
                                                                                sales and distribution practices more
           23                                                                   generally, and Apple’s promotion of
                                                                                new developers.
           24

           25

           26

           27

           28

Gibson, Dunn &
                                                                 5
Crutcher LLP
                             DEFENDANT APPLE INC.’S INITIAL DISCLOSURES [SERVED OCTOBER 14, 2019]
                               CASE NOS. 4:11-CV-06714-YGR; 4:19-CV-02852; 4:19-CV-03074; 4:19-CV-03796
                      Case 4:11-cv-06714-YGR Document 350 Filed 01/01/21 Page 36 of 85


               1
                   Phil Schiller, Senior Vice Apple                               Mr. Schiller has information related
               2   President, Worldwide                                           to the development and launch of the
                   Marketing                  c/o Gibson, Dunn & Crutcher LLP     App Store. He also has information
                                              333 South Grand Avenue              related to App Store policies and
               3
                                              Los Angeles, CA 90071               guidelines; the App Store business
               4                                                                  model; the App Store commission;
                                             (213) 229-7000                       and app distribution. Mr. Schiller
               5                                                                  also has information related to the
                                                                                  iOS operating system for Apple
               6                                                                  mobile devices and competition
                                                                                  among device manufacturers and
               7                                                                  mobile operating system software.
                                                                                  He also has information regarding
               8                                                                  the design, development, launch, and
                                                                                  marketing of the iPhone, and
               9                                                                  competition between device
                                                                                  manufacturers and between mobile
           10                                                                     device operating systems.

           11      Plaintiff Donald R.       N/A                                  Allegations and claims in Developer
                   Cameron                                                        Plaintiffs’ complaint.
           12
                   Plaintiff Pure Sweat      N/A                                  Allegations and claims in Developer
           13      Basketball, Inc.                                               Plaintiffs’ complaint.

           14      Plaintiff Barry Sermons   N/A                                  Allegations and claims in Developer
                                                                                  Plaintiffs’ complaint.
           15
                   Plaintiff Robert Pepper   N/A                                  Allegations and claims in Consumer
           16                                                                     Plaintiffs’ complaint.

           17      Plaintiff Stephen H.      N/A                                  Allegations and claims in Consumer
                   Schwartz                                                       Plaintiffs’ complaint.
           18
                   Plaintiff Edward W.       N/A                                  Allegations and claims in Consumer
           19      Hayter                                                         Plaintiffs’ complaint.

           20      Plaintiff Edward          N/A                                  Allegations and claims in Consumer
                   Lawrence                                                       Plaintiffs’ complaint.
           21
                   Plaintiff Eric Terrell    N/A                                  Allegations and claims in Consumer
           22                                                                     Plaintiffs’ complaint.

           23

           24

           25

           26

           27

           28

Gibson, Dunn &
                                                                   6
Crutcher LLP
                               DEFENDANT APPLE INC.’S INITIAL DISCLOSURES [SERVED OCTOBER 14, 2019]
                                 CASE NOS. 4:11-CV-06714-YGR; 4:19-CV-02852; 4:19-CV-03074; 4:19-CV-03796
                         Case 4:11-cv-06714-YGR Document 350 Filed 01/01/21 Page 37 of 85


               1
                    Third Party App            N/A                                    Sales and distribution of apps; app
               2    Marketplaces:                                                     developer business models; pricing
                    companies that run app                                            of apps; competition for sales of
               3    marketplaces, which                                               apps; competition between device
                    may include, but are not                                          manufacturers and between mobile
               4    limited to Google Play,                                           device operating systems; entry and
                    Amazon AppStore,                                                  expansion in the U.S.
               5    Chrome Web Store,
                    Microsoft Store, and
               6    those run by Samsung,
                    Blackberry, Epic
               7    Games, Valve, and
                    Cydia.
               8
                    Other App                  N/A                                    Competition among apps and app
               9    Developers: app                                                   developers; app developer business
                    developers that are not                                           models; app developer revenues,
           10       named plaintiffs.                                                 costs and profits; distribution
                                                                                      practices and channels.
           11

           12      II.     Documents

           13              Pursuant to Rule 26(a)(1)(A)(ii), Apple provides the following description by category of all

           14      documents, electronically stored information, and tangible things that Apple currently believes to

           15      have in its possession, custody, or control, and that Apple may use to support its defenses.

           16              1.     Documents relating to the design, development, launch, maintenance, and updating of
                                  the App Store.
           17
                           2.     Documents relating to the relationship between the App Store, Apple’s mobile
           18                     devices, and the iOS operating system for Apple mobile devices.
           19
                           3.     Documents relating to the design, development, launch, updating, and provision of the
           20                     software tools and other software, resources, content and services made available to
                                  iOS app developers pursuant to the Apple Developer Agreement and PLA.
           21
                           4.     Documents relating to Apple’s intellectual property rights, including with respect to
           22                     Apple’s mobile devices, the iOS operating system, application programming
                                  interfaces, software tools and other software, content and services made available to
           23                     iOS app developers pursuant to the Apple Developer Agreement and PLA.
           24
                           5.     Apple agreements with iOS app developers, including the Apple Developer
           25                     Agreement, Apple Developer Program License Agreement, and schedules,
                                  amendments, and modifications thereto.
           26
                           6.     Apple agreements with consumers, including the Software License Agreements for
           27                     any iPhone, iPad, iPod, or version of iOS or iPadOS, the Licensed Application End
                                  User Agreement, the Apple Media Services Terms and Conditions, and amendments
           28
                                  and modifications thereto.

Gibson, Dunn &
                                                                      7
Crutcher LLP
                                DEFENDANT APPLE INC.’S INITIAL DISCLOSURES [SERVED OCTOBER 14, 2019]
                                  CASE NOS. 4:11-CV-06714-YGR; 4:19-CV-02852; 4:19-CV-03074; 4:19-CV-03796
                          Case 4:11-cv-06714-YGR Document 350 Filed 01/01/21 Page 38 of 85


               1            7.      Documents relating to Apple’s review and curation of apps for sale in the App Store.
               2            8.      Documents relating to Apple’s marketing of apps and activity supporting app
                                    discovery in the App Store.
               3

               4            9.      Documents relating to Apple’s efforts to ensure compliance with App Store policies
                                    and guidelines, including preventing malware and security or privacy threats in the
               5                    App Store.

               6            10.     Documents relating to communications between the Plaintiffs and Apple.
               7            11.     Documents relating to app sales and app pricing.
               8            12.     Documents relating to the lack of any injury, damages, and/or monetary loss allegedly
                                    sustained and/or claimed by Plaintiffs in this action.
               9
                            This disclosure does not waive any privileges or protection that may apply to documents
           10
                   within the following categories, and Apple expressly reserves any objection to the production of
           11
                   documents that are protected from discovery pursuant to the law of the United States or any
           12
                   applicable jurisdiction. Apple may assert any and all appropriate privileges, including, but not
           13
                   limited to, the attorney-client privilege and work product doctrine, and the parties are currently
           14
                   negotiating a protective order to govern the production of any confidential or sensitive information.
           15
                   Apple anticipates that additional documents will be obtained from Plaintiffs. Apple reserves the right
           16
                   to supplement this list to reflect additional documents upon Plaintiffs’ clarification of their claims and
           17
                   as discovery commences and continues. Apple expressly preserves all objections under the Federal
           18
                   Rules of Evidence, the Federal Rules of Civil Procedure, and/or the Civil Local Rules of this Court to
           19
                   the admissibility of any information disclosed. By identifying the foregoing categories of documents,
           20
                   Apple does not concede that any category listed is relevant and reserves all objections, privileges and
           21
                   protections (including, but not limited to, the attorney-client privilege and/or the work product
           22
                   doctrine).
           23
                   III.     Damages
           24
                            Pursuant to Rule 26(a)(1)(A)(iii), Apple denies that Plaintiffs or any putative class members
           25
                   have sustained any damages. As of the date of this disclosure, Apple has not asserted any claim for
           26
                   damages. Apple reserves the right to seek to recover attorneys’ fees and other costs incurred in
           27
                   defending this action.
           28

Gibson, Dunn &
                                                                       8
Crutcher LLP
                                  DEFENDANT APPLE INC.’S INITIAL DISCLOSURES [SERVED OCTOBER 14, 2019]
                                    CASE NOS. 4:11-CV-06714-YGR; 4:19-CV-02852; 4:19-CV-03074; 4:19-CV-03796
Case 4:11-cv-06714-YGR Document 350 Filed 01/01/21 Page 39 of 85
                       Case 4:11-cv-06714-YGR Document 350 Filed 01/01/21 Page 40 of 85


               1                                       CERTIFICATE OF SERVICE
               2          I, Andrea Hadjiyianni, hereby certify that I am a citizen of the United States, over the age of
               3   eighteen, and not a party to the within action. I hereby certify that on October 14, 2019, I delivered
               4   the foregoing DEFENDANT APPLE INC.’S INITIAL DISCLOSURES PURSUANT TO FED.
               5   R. CIV. P. 26(a), via electronic mail, pursuant to an agreement among the parties for electronic
               6   service, to the following counsel of record for the Plaintiffs:
               7
                    WOLF HALDENSTEIN ADLER FREEMAN                       HAGENS BERMAN SOBOL SHAPIRO LLP
               8    & HERZ LLP                                               Steve W. Berman
               9         Rachele R. Byrd                                     Robert F. Lopez
                         Brittany N. Dejong                                  1301 Second Avenue
           10            750 B Street, Suite 1820                            Suite 2000
                         San Diego, CA 92101                                 Seattle, WA 98101
           11            Telephone: 619.239.4599                             Telephone: 206.623.7292
                         Byrd@whafh.com                                      Steve@hbsslaw.com
           12
                         dejong@whafh.com                                    robl@hbsslaw.com
           13
                    WOLF HALDENSTEIN ADLER FREEMAN                       HAGENS BERMAN SOBOL SHAPIRO LLP
           14       & HERZ LLP                                               Shana E. Scarlett
                         Mark C. Rifkin                                      715 Hearst Avenue
           15            Matthew M. Guiney                                   Suite 202
                         270 Madison Avenue                                  Berkeley, CA 94710
           16
                         New York, NY 10016                                  Telephone: 510.725.3000
           17            Telephone: 212.545.4600                             shanas@hbsslaw.com
                         rifkin@whafh.com
           18            guiney@whafh.com                                FREED KANNER LONDON & MILLEN,
                                                                         LLC
           19       ALIOTO LAW FIRM                                          Kimberly A. Justice
                         Joseph M. Alioto                                    Jonathan M. Jagher
           20
                         Theresa D. Moore                                    923 Fayette Street
           21            Jamie L. Miller                                     Conshohocken, PA 19428
                         One Sansome Street, 35th Floor                      Telephone: 610.234.6487
           22            San Francisco CA 94104                              kjustice@fklmlaw.com
                         Telephone: 415.434.8900                             jjagher@fklmlaw.com
           23            josephalioto@mac.com
           24            tmoore@aliotolaw.com                            FREED KANNER LONDON & MILLEN,
                         jmiller@aliotolaw.com                           LLC
           25                                                                Douglas A. Millen
                    LAW OFFICES OF JEFFERY K. PERKINS                        Brian M. Hogan
           26            Jeffery K. Perkins                                  2201 Waukegan Road, #130
                         1550-G Tiburon Boulevard, #344                      Bannockburn, IL 60015
           27            Tiburon, California 94920                           Telephone: 224.632.4500
           28            Telephone: 415.302.1115                             dmillen@fklmlaw.com
                         jeffreykperkins@aol.com                             bhogan@fklmlaw.com

Gibson, Dunn &

Crutcher LLP
                                DEFENDANT APPLE INC.’S INITIAL DISCLOSURES [SERVED OCTOBER 14, 2019]
                                  CASE NOS. 4:11-CV-06714-YGR; 4:19-CV-02852; 4:19-CV-03074; 4:19-CV-03796
Case 4:11-cv-06714-YGR Document 350 Filed 01/01/21 Page 41 of 85
Case 4:11-cv-06714-YGR Document 350 Filed 01/01/21 Page 42 of 85




                    Exhibit 9
          Case 4:11-cv-06714-YGR Document 350 Filed 01/01/21 Page 43 of 85


1    THEODORE J. BOUTROUS JR.,               E. JOSHUA ROSENKRANZ (N.Y. Bar No.
       SBN 132099                              2224889; pro hac vice)
2      tboutrous@gibsondunn.com                jrosenkranz@orrick.com
     RICHARD J. DOREN, SBN 124666            ORRICK, HERRINGTON & SUTCLIFFE
3      rdoren@gibsondunn.com                 LLP
     DANIEL G. SWANSON, SBN 116556             51 West 52nd Street
4      dswanson@gibsondunn.com                 New York, NY 10019-6142
     JAY P. SRINIVASAN, SBN 181471             Telephone: 212.506.5000
5      jsrinivasan@gibsondunn.com              Facsimile: 212.506.5151
     GIBSON, DUNN & CRUTCHER LLP
6     333 South Grand Avenue                 WILLIAM F. STUTE (D.C. Bar No. 1032093;
       Los Angeles, CA 90071-3197             pro hac vice)
7      Telephone: 213.229.7000                wstute@orrick.com
       Facsimile: 213.229.7520               ORRICK, HERRINGTON & SUTCLIFFE
8                                            LLP
     MARK A. PERRY, SBN 212532                1152 15th Street, N.W.
9     mperry@gibsondunn.com                   Washington, DC 20005-1706
     CYNTHIA E. RICHMAN (D.C. Bar             Telephone: 202.339.8400
10    No. 492089; pro hac vice)               Facsimile: 202.339.8500
      crichman@gibsondunn.com
11   GIBSON, DUNN & CRUTCHER LLP             Attorneys for Defendant APPLE INC.
      1050 Connecticut Avenue, N.W.
12    Washington, DC 20036-5306
      Telephone: 202.955.8500
13    Facsimile: 202.467.0539
14   VERONICA S. LEWIS (Texas Bar
      No. 24000092; pro hac vice)
15    vlewis@gibsondunn.com
     GIBSON, DUNN & CRUTCHER LLP
16    2100 McKinney Avenue, Suite 1100
      Dallas, TX 75201
17    Telephone: 214.698.3100
      Facsimile: 214.571.2900
18

19                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
20                                  OAKLAND DIVISION
21
     EPIC GAMES, INC.,                            CASE NO. 4:20-cv-05640-YGR
22

23                       Plaintiff,               DEFENDANT AND COUNTER-
                                                  CLAIMANT APPLE INC.’S INITIAL
24                                                DISCLOSURES [SERVED OCTOBER
     v.
                                                  12, 2020]
25
     APPLE INC.                                   The Honorable Yvonne Gonzalez Rogers
26

27                       Defendant.

28

                       DEFENDANT AND COUNTERCLAIMANT APPLE INC.’S
                          INITIAL DISCLOSURES [Served October 12, 2020]
                                  CASE NO. 4:20-cv-05640-YGR
          Case 4:11-cv-06714-YGR Document 350 Filed 01/01/21 Page 44 of 85


1    APPLE INC.,
2
                         Counterclaimant,
3

4    v.
5
     EPIC GAMES, INC.
6
                        Counter-defendant.
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                        DEFENDANT AND COUNTERCLAIMANT APPLE INC.’S
                           INITIAL DISCLOSURES [Served October 12, 2020]
                                   CASE NO. 4:20-cv-05640-YGR
                        Case 4:11-cv-06714-YGR Document 350 Filed 01/01/21 Page 45 of 85


               1           Pursuant to Rule 26(a)(1) of the Federal Rules of Civil Procedure, Defendant and Counter-
               2   Claimant Apple Inc. (“Apple”), by and through its undersigned counsel, makes the following disclosures.
               3   These disclosures are based upon the information currently and reasonably available to Apple. Its
               4   investigation of the facts pertaining to this matter is ongoing, and Apple reserves the right to supplement
               5   and/or amend these disclosures as appropriate under Federal Rule of Civil Procedure 26(e). In particular,
               6   and without limitation, Apple reserves the right to identify additional individuals and to identify and
               7   produce additional documents and other such information as they become known or available and to
               8   include individuals not identified in these initial disclosures in Apple’s list of trial witnesses.
               9           By making these disclosures, Apple does not concede the relevance or admissibility of any of the
           10      information provided, nor does it represent that it is identifying every individual or document possibly
           11      relevant to this lawsuit, or that Plaintiff Epic Games, Inc. (“Epic”) states any actionable claim.
           12              In addition, Apple makes these disclosures without in any way waiving: (1) the right to object
           13      on the basis of any privilege, the work product doctrine, competency, undue burden, relevance,
           14      materiality, hearsay, or any other proper ground, to the use of any such information, for any purpose,
           15      in whole or in part, in any subsequent proceeding in this action or any other action; (2) the right to
           16      object on any and all grounds, at any time, to any other discovery request or proceeding involving or
           17      relating to the subject matter of these disclosures; or (3) the right to seek relief under the Protective
           18      Order issued by the Court covering information provided in discovery in this case.
           19              All of the disclosures set forth below are made subject to the above objections and
           20      qualifications.
           21      I.      Individuals Likely To Have Discoverable Information
           22              Pursuant to Rule 26(a)(1)(A)(i), the following list sets forth the names and contact information
           23      of those individuals that Apple presently has reason to believe are likely to have discoverable
           24      information that Apple may use to support its claims and/or defenses. Apple anticipates that further
           25      individuals may be identified as discovery proceeds and Epic’s claims are clarified. Apple also reserves
           26      the right to call any witnesses or rely on any documents or categories of documents identified by Epic
           27      in its Rule 26(a)(1) disclosures.
           28

Gibson, Dunn &
                                          DEFENDANT AND COUNTERCLAIMANT APPLE INC.’S
Crutcher LLP
                                             INITIAL DISCLOSURES [Served October 12, 2020]
                                                     CASE NO. 4:20-cv-05640-YGR
                      Case 4:11-cv-06714-YGR Document 350 Filed 01/01/21 Page 46 of 85


               1
                      Name and Title                  Contact Information                    Subject(s)
               2

               3   Dale Bagwell, Data         Apple                             Mr. Bagwell has information relating
                   Manager 2                                                    to developer compliance or
                                              c/o Gibson, Dunn & Crutcher LLP   noncompliance with App Store
               4
                                              333 South Grand Avenue            policies and guidelines; Apple’s
               5                              Los Angeles, CA 90071             investment and efforts to combat
                                              (213) 229-7000                    fraudulent and deceptive conduct by
               6                                                                app developers and otherwise protect
                                                                                iOS device users.
               7
                   Eddy Cue, Senior Vice      Apple                             Mr. Cue has information relating to
               8   President, Internet                                          the development and launch of the
                   Software & Services        c/o Gibson, Dunn & Crutcher LLP   App Store. He also has information
               9                              333 South Grand Avenue            relating to App Store policies and
                                              Los Angeles, CA 90071             guidelines; the App Store business
           10                                                                   model; App Store commission; and
                                              (213) 229-7000                    app distribution. Mr. Cue also has
           11                                                                   information relating to the iOS
                                                                                operating system for Apple mobile
           12                                                                   devices and competition among
                                                                                device manufacturers and mobile
           13                                                                   operating system software.

           14      Josh Doss, Development Apple                                 Mr. Doss has information relating to
                   Manager, Metal                                               Apple’s Developer Relations team
                   Ecosystem              c/o Gibson, Dunn & Crutcher LLP       and App Store team and the tools,
           15
                                          333 South Grand Avenue                services, and benefits that Apple
           16                             Los Angeles, CA 90071                 provides to developers, including
                                                                                services and support Apple provided
                                              (213) 229-7000                    to Epic. Mr. Doss also has
           17
                                                                                information relating to Apple’s
           18                                                                   relationship with Epic, Epic’s
                                                                                breaches of its agreements with
           19                                                                   Apple, and Epic’s tortious conduct
                                                                                toward Apple.
           20
                   Matt Fischer, Vice         Apple                             Mr. Fischer has information relating
           21      President, App Store                                         to the marketing of apps available in
                                              c/o Gibson, Dunn & Crutcher LLP   the App Store. He also has
           22                                 333 South Grand Avenue            information relating to competitors
                                              Los Angeles, CA 90071             and competition in the sale of apps
           23                                                                   and the different app marketplaces.
                                              (213) 229-7000                    Mr. Fischer also has information
           24                                                                   about Apple’s business relationships
                                                                                with app developers.
           25

           26

           27

           28
                                                                   2
Gibson, Dunn &
                                          DEFENDANT AND COUNTERCLAIMANT APPLE INC.’S
Crutcher LLP
                                             INITIAL DISCLOSURES [Served October 12, 2020]
                                                     CASE NO. 4:20-cv-05640-YGR
                      Case 4:11-cv-06714-YGR Document 350 Filed 01/01/21 Page 47 of 85


               1
                   Eric Gray, Director,      Apple                             Mr. Gray has knowledge about
               2   Commerce & Payments                                         Apple’s policies relating to iOS app
                                             c/o Gibson, Dunn & Crutcher LLP   sales, including developer price
                                             333 South Grand Avenue            selection, App Store commission
               3
                                             Los Angeles, CA 90071             levels, subscriptions, and in-app
               4                             (213) 229-7000                    purchasing. He also has information
                                                                               relating to App Store costs.
               5
                   Mark Grimm, Game          Apple                             Mr. Grimm has information relating
               6   Development Manager                                         to Apple’s Developer Relations team
                                             c/o Gibson, Dunn & Crutcher LLP   and App Store team and the tools,
               7                             333 South Grand Avenue            services, and benefits that Apple
                                             Los Angeles, CA 90071             provides to developers, including
               8                                                               services and support Apple provided
                                             (213) 229-7000                    to Epic. Mr. Grimm also has
               9                                                               information relating to Apple’s
                                                                               relationship with Epic, Epic’s
           10                                                                  breaches of its agreements with
                                                                               Apple, and Epic’s tortious conduct
           11                                                                  toward Apple.

           12      Adam Hammer, Threat       Apple                             Mr. Hammer has information
                   Intelligence Manager 2                                      relating to developer compliance or
                                             c/o Gibson, Dunn & Crutcher LLP   noncompliance with App Store
           13
                                             333 South Grand Avenue            policies and guidelines; Apple’s
           14                                Los Angeles, CA 90071             investment and efforts to combat
                                             (213) 229-7000                    malware, spyware, and other issues
           15                                                                  relating to app security and iOS
                                                                               device user protection.
           16
                   C.K. Haun, Senior         Apple                             Mr. Haun has information relating to
           17      Director, Developer                                         App Store policies and guidelines,
                   Technical Services        c/o Gibson, Dunn & Crutcher LLP   the App Store business model,
           18                                333 South Grand Avenue            Apple’s policies relating to app sales
                                             Los Angeles, CA 90071             commission, and developer price
           19                                (213) 229-7000                    selection. Mr. Haun also has
                                                                               information about Apple’s app
           20                                                                  review and curation process and
                                                                               procedures, and technical services
           21                                                                  Apple provides to app developers.

           22      Trystan Kosmynka,         Apple                             Mr. Kosmynka has information
                   Marketing Senior                                            relating to App Store policies and
                   Director                  c/o Gibson, Dunn & Crutcher LLP   guidelines and Apple’s app review
           23
                                             333 South Grand Avenue            and curation process and procedures.
           24                                Los Angeles, CA 90071             He also has information relating to
                                             (213) 229-7000                    Apple’s investment in efforts to
           25                                                                  protect iOS device users’ safety and
                                                                               privacy.
           26

           27

           28
                                                                3
Gibson, Dunn &
                                         DEFENDANT AND COUNTERCLAIMANT APPLE INC.’S
Crutcher LLP
                                            INITIAL DISCLOSURES [Served October 12, 2020]
                                                    CASE NO. 4:20-cv-05640-YGR
                      Case 4:11-cv-06714-YGR Document 350 Filed 01/01/21 Page 48 of 85


               1
                   Ron Okamoto, Vice          Apple                             Mr. Okamoto has information
               2   President, Worldwide                                         relating to the App Store policies and
                   Developer Relations        c/o Gibson, Dunn & Crutcher LLP   guidelines, the App Store business
                                              333 South Grand Avenue            model, and app developer resources,
               3
                                              Los Angeles, CA 90071             tools, software, content and services,
               4                                                                including those made available
                                              (213) 229-7000                    pursuant to the Apple Developer
               5                                                                Agreement and Program License
                                                                                Agreement (“PLA”). He also has
               6                                                                information regarding app
                                                                                development for macOS, the
               7                                                                transformation of the application
                                                                                software business after 2008, app
               8                                                                sales and distribution practices more
                                                                                generally, and Apple’s promotion of
               9                                                                new developers.

           10      Robert Partington,         Apple                             Mr. Partington has information
                   Senior Partnership                                           relating to Apple’s Developer
                   Manager, Worldwide         c/o Gibson, Dunn & Crutcher LLP   Relations team and App Store team
           11
                   Developer Relations        333 South Grand Avenue            and the tools, services, and benefits
           12                                 Los Angeles, CA 90071             that Apple provides to developers,
                                                                                including services and support Apple
                                              (213) 229-7000                    provided to Epic. Mr. Partington
           13
                                                                                also has information relating to
           14                                                                   Apple’s relationship with Epic,
                                                                                Epic’s breaches of its agreements
           15                                                                   with Apple, and Epic’s tortious
                                                                                conduct toward Apple.
           16
                   Phil Schiller, Apple       Apple                             Mr. Schiller has information relating
           17      Fellow                                                       to the development and launch of the
                                              c/o Gibson, Dunn & Crutcher LLP   App Store. He also has information
           18                                 333 South Grand Avenue            relating to App Store policies and
                                              Los Angeles, CA 90071             guidelines; the App Store business
           19                                                                   model; the App Store commission;
                                              (213) 229-7000                    and app distribution. Mr. Schiller
           20                                                                   also has information relating to the
                                                                                iOS operating system for Apple
           21                                                                   mobile devices and competition
                                                                                among device manufacturers and
           22                                                                   mobile operating system software.
                                                                                He also has information regarding
           23                                                                   the design, development, launch, and
                                                                                marketing of the iPhone, and
           24                                                                   competition between device
                                                                                manufacturers and between mobile
           25                                                                   device operating systems.

           26

           27

           28
                                                                 4
Gibson, Dunn &
                                          DEFENDANT AND COUNTERCLAIMANT APPLE INC.’S
Crutcher LLP
                                             INITIAL DISCLOSURES [Served October 12, 2020]
                                                     CASE NO. 4:20-cv-05640-YGR
                     Case 4:11-cv-06714-YGR Document 350 Filed 01/01/21 Page 49 of 85


               1
                   Michael Schmid,        Apple                             Mr. Schmid has information relating
               2   Head of Games Business                                   to Apple’s Developer Relations team
                   Development, App Store c/o Gibson, Dunn & Crutcher LLP   and App Store team and the tools,
                                          333 South Grand Avenue            services, and benefits that Apple
               3
                                          Los Angeles, CA 90071             provides to developers, including
               4                                                            services and support Apple provided
                                          (213) 229-7000                    to Epic. Mr. Schmid also has
               5                                                            information relating to Apple’s
                                                                            relationship with Epic, Epic’s
               6                                                            breaches of its agreements with
                                                                            Apple, and Epic’s tortious conduct
               7                                                            toward Apple.

               8   Epic Games, Inc.       Epic Games, Inc.                  Epic and its employees have
                                                                            information relating to the
                                          c/o Cravath, Swaine & Moore LLP   development of apps offered by
               9
                                          825 8th Avenue                    Epic; the tools, services, and benefits
           10                             New York, NY 10019                that Apple has provided to Epic;
                                                                            Apple’s contracts and agreements
                                          (212) 474-1000                    with Epic; breach of those contracts
           11
                                                                            by Epic; the “hotfix” that Epic
           12                                                               introduced to Fortnite without
                                                                            Apple’s knowledge or consent; and
           13                                                               Epic’s interference with Apple’s
                                                                            relationships with its customers.
           14                                                               Epic and its employees also have
                                                                            information relating to competition
           15                                                               among apps and app developers;
                                                                            Epic’s business models, revenues,
           16                                                               costs and profits, and distribution
                                                                            practices and channels for its apps;
           17                                                               Epic’s business models, revenues,
                                                                            costs and profits, and distribution
           18                                                               practices for its Epic Games Store;
                                                                            the relationship between Epic and its
           19                                                               affiliates; and Epic’s allegations in
                                                                            this case.
           20

           21

           22

           23

           24

           25

           26

           27

           28
                                                              5
Gibson, Dunn &
                                      DEFENDANT AND COUNTERCLAIMANT APPLE INC.’S
Crutcher LLP
                                         INITIAL DISCLOSURES [Served October 12, 2020]
                                                 CASE NO. 4:20-cv-05640-YGR
                     Case 4:11-cv-06714-YGR Document 350 Filed 01/01/21 Page 50 of 85


               1
                   Epic’s Proposed       Epic Games, Inc.                  Upon information and belief, the 15
               2   Document Custodians                                     individuals included on Epic’s
                                         c/o Cravath, Swaine & Moore LLP   September 24, 2020, proposed
                                         825 8th Avenue                    custodian list have information
               3
                                         New York, NY 10019                relating to the claims and defenses in
               4                                                           this case, including the development
                                         (212) 474-1000                    of apps offered by Epic; the tools,
               5                                                           services, and benefits that Apple has
                                                                           provided to Epic; Apple’s contracts
               6                                                           and agreements with Epic; breach of
                                                                           those contracts by Epic; the “hotfix”
               7                                                           that Epic introduced to Fortnite
                                                                           without Apple’s knowledge or
               8                                                           consent; and Epic’s interference with
                                                                           Apple’s relationships with its
               9                                                           customers. The 15 individuals
                                                                           included on Epic’s September 24,
           10                                                              2020, proposed custodian list also
                                                                           have information relating to
           11                                                              competition among apps and app
                                                                           developers; Epic’s business models,
           12                                                              revenues, costs and profits, and
                                                                           distribution practices and channels
           13                                                              for its apps; Epic’s business models,
                                                                           revenues, costs and profits, and
           14                                                              distribution practices for its Epic
                                                                           Games Store; the relationship
           15                                                              between Epic and its affiliates; and
                                                                           Epic’s allegations in this case.
           16
                   Mark Rein, Vice       Epic Games, Inc.                  Mr. Rein has information relating to
           17      President and Co-                                       the development of apps offered by
                   Founder, Epic Games   c/o Cravath, Swaine & Moore LLP   Epic; the tools, services, and benefits
           18      Inc.                  825 8th Avenue                    that Apple has provided to Epic;
                                         New York, NY 10019                Apple’s contracts and agreements
           19                                                              with Epic; breach of those contracts
                                         (212) 474-1000                    by Epic; the “hotfix” that Epic
           20                                                              introduced to Fortnite without
                                                                           Apple’s knowledge or consent; and
           21                                                              Epic’s interference with Apple’s
                                                                           relationships with its customers. Mr.
           22                                                              Rein also has information relating to
                                                                           competition among apps and app
           23                                                              developers; Epic’s business models,
                                                                           revenues, costs and profits, and
           24                                                              distribution practices and channels
                                                                           for its apps; Epic’s business models,
           25                                                              revenues, costs and profits, and
                                                                           distribution practices for its Epic
           26                                                              Games Store; the relationship
                                                                           between Epic and its affiliates; and
           27                                                              Epic’s allegations in this case.

           28
                                                            6
Gibson, Dunn &
                                    DEFENDANT AND COUNTERCLAIMANT APPLE INC.’S
Crutcher LLP
                                       INITIAL DISCLOSURES [Served October 12, 2020]
                                               CASE NO. 4:20-cv-05640-YGR
                      Case 4:11-cv-06714-YGR Document 350 Filed 01/01/21 Page 51 of 85


               1
                   Epic Games                 Epic Games, Inc.                  SARL and its employees have
               2   International S.à r. l.                                      information relating to the
                   (“SARL”)                   c/o Cravath, Swaine & Moore LLP   relationship between Epic and its
                                              825 8th Avenue                    affiliates, including SARL; and,
               3
                                              New York, NY 10019                SARL’s knowledge of, participation
               4                                                                in, and receipt of proceeds from
                                              (212) 474-1000                    Epic’s hotfix. SARL and its
               5                                                                employees also have information
                                                                                relating to competition among apps
               6                                                                and app developers.

               7   Life on Air, Inc. (“Life   Epic Games, Inc.                  Life on Air and its employees have
                   on Air”)                                                     information relating to the
                                              c/o Cravath, Swaine & Moore LLP   relationship between Epic and its
               8
                                              825 8th Avenue                    affiliates, including Life on Air; and,
               9                              New York, NY 10019                Life on Air’s knowledge of,
                                                                                participation in, and receipt of
                                              (212) 474-1000                    proceeds from Epic’s hotfix. Life on
           10
                                                                                Air and its employees also have
           11                                                                   information relating to competition
                                                                                among apps and app developers.
           12
                   Tencent Holdings,          Tencent America Headquarters      Tencent and its employees have
           13      Ltd. (“Tencent”)                                             information relating to Epic’s
                                              2747 Park Boulevard               business models, revenues, costs and
           14                                 Palo Alto, CA 94306               profits, and distribution practices and
                                                                                channels for its apps; Epic’s business
           15                                                                   models, revenues, costs and profits,
                                                                                and distribution practices for its Epic
           16                                                                   Games Store; the relationship
                                                                                between Epic and its affiliates; and
           17                                                                   Epic’s allegations in this case

           18      Third-Party App            N/A                               Third party app marketplaces have
                   Marketplaces:                                                information relating to sales and
           19      companies that run app                                       distribution of apps; app developer
                   marketplaces, which                                          business models; pricing of apps;
           20      may include, but are not                                     competition for sales of apps;
                   limited to Google Play,                                      competition between device
           21      Amazon AppStore,                                             manufacturers and between mobile
                   Chrome Web Store,                                            device operating systems; and entry
           22      Microsoft Store, and                                         and expansion in the U.S.
                   those run by Samsung,
           23      Blackberry, Valve, and
                   Cydia.
           24

           25

           26

           27

           28
                                                                    7
Gibson, Dunn &
                                        DEFENDANT AND COUNTERCLAIMANT APPLE INC.’S
Crutcher LLP
                                           INITIAL DISCLOSURES [Served October 12, 2020]
                                                   CASE NO. 4:20-cv-05640-YGR
                         Case 4:11-cv-06714-YGR Document 350 Filed 01/01/21 Page 52 of 85


               1
                    Third-Party Game           N/A                                   Third-party game platforms have
               2    Platforms: companies                                             information relating to sales and
                    that operate game                                                distribution of games; game
               3    platforms and distribute                                         developer business models; pricing
                    games made by Epic                                               of games; competition for sales of
               4    and others, which may                                            games; competition between console
                    include, but are not                                             manufacturers, mobile devices, and
               5    limited to, Nintendo,                                            operating systems; consumer
                    Sony PlayStation, and                                            preference for play on various
               6    Microsoft Xbox.                                                  consoles and mobile devices; and
                                                                                     entry and expansion in the U.S.
               7
                    Other iOS App               N/A                                  Other iOS app developers have
               8    Developers: iOS app                                              information relating to competition
                    developers that are not                                          among apps and app developers; app
               9    Epic and/or its affiliates.                                      developer business models; app
                                                                                     developer revenues, costs and
           10                                                                        profits; and distribution practices and
                                                                                     channels.
           11
                    Other App Developers       N/A                                   Other app developers for the Epic
           12       for the Epic Games                                               Games Store have information
                    Store: app developers                                            relating to their revenues, costs and
           13       that offer software or                                           profits on the Epic Games Store;
                    apps through the Epic                                            Epic’s distribution practices; the
           14       Games Store.                                                     commissions charged by Epic and
                                                                                     the services and support provided by
           15                                                                        Epic on the Epic Games Store; and,
                                                                                     the quality, security, and consumer
           16                                                                        privacy standards and experiences on
                                                                                     the Epic Games Store.
           17

           18      II.     Documents

           19              Pursuant to Rule 26(a)(1)(A)(ii), Apple provides the following description by category of all

           20      documents, electronically stored information, and tangible things that Apple currently believes to

           21      have in its possession, custody, or control, and that Apple may use to support its counterclaims and

           22      defenses.

           23              1.     Documents relating to the design, development, launch, maintenance, and updating of
                                  the App Store.
           24
                           2.     Documents relating to the relationship between the App Store, Apple’s mobile
           25
                                  devices, and the iOS operating system for Apple mobile devices.
           26
                           3.     Documents relating to the design, development, launch, updating, and provision of the
           27                     software tools and other software, resources, content and services made available to
                                  iOS app developers pursuant to the Apple Developer Agreement and PLA.
           28
                                                                      8
Gibson, Dunn &
                                         DEFENDANT AND COUNTERCLAIMANT APPLE INC.’S
Crutcher LLP
                                            INITIAL DISCLOSURES [Served October 12, 2020]
                                                    CASE NO. 4:20-cv-05640-YGR
                   Case 4:11-cv-06714-YGR Document 350 Filed 01/01/21 Page 53 of 85


               1     4.    Documents relating to the software tools and other software, resources, content and
                           services that Apple provided to Epic pursuant to the Apple Developer Agreement and
               2           PLA or otherwise.
               3
                     5.    Documents relating to Apple’s intellectual property rights, including with respect to
               4           Apple’s mobile devices, the iOS operating system, application programming
                           interfaces, software tools and other software, content and services made available to
               5           iOS app developers pursuant to the Apple Developer Agreement and PLA.
               6     6.    Apple agreements with Epic, its affiliates, and other iOS app developers, including the
                           Apple Developer Agreement, Apple Developer Program License Agreement, and
               7           schedules, amendments, and modifications thereto.
               8
                     7.    Apple agreements with consumers, including the Software License Agreements for
               9           any iPhone, iPad, iPod, or version of iOS or iPadOS, the Licensed Application End
                           User Agreement, the Apple Media Services Terms and Conditions, and amendments
           10              and modifications thereto.
           11        8.    Documents relating to Apple’s review and curation of apps for sale in the App Store,
                           including the importance of Apple’s App Review Guidelines to the operation and
           12
                           viability of the App Store.
           13
                     9.    Documents relating to Apple’s review and approval of updates for apps available in
           14              the App Store, including information developers are required to submit for any app
                           update, the mechanisms of updating apps, and Apple’s policies and procedures for
           15              reviewing app updates.
           16        10.   Documents relating to Apple’s marketing of apps and activity supporting app
                           discovery in the App Store.
           17

           18        11.   Documents relating to Apple’s efforts to ensure compliance with App Store policies
                           and guidelines by iOS app developers and their affiliates, including preventing
           19              malware and security or privacy threats in the App Store.

           20        12.   Documents relating to app sales and app pricing.
           21        13.   Documents relating to the lack of any injury allegedly sustained and/or claimed by
                           Epic in this action.
           22
                     14.   Documents relating to Apple’s knowledge, review, and approval of Epic’s apps and
           23
                           app updates for sale in the App Store, including Fortnite.
           24
                     15.   Documents relating to Apple’s relationship with Epic Games and its affiliates,
           25              including the support provided by Apple to support Epic Games’ apps.

           26        16.   Documents relating to Epic Games’ breaches of its agreements with Apple.
           27        17.   Documents relating to communications between Epic and Apple.
           28
                                                              9
Gibson, Dunn &
                                  DEFENDANT AND COUNTERCLAIMANT APPLE INC.’S
Crutcher LLP
                                     INITIAL DISCLOSURES [Served October 12, 2020]
                                             CASE NO. 4:20-cv-05640-YGR
                       Case 4:11-cv-06714-YGR Document 350 Filed 01/01/21 Page 54 of 85


               1          18.     Documents relating to the injury, damages, and/or monetary loss sustained and/or
                                  claimed by Apple in this action.
               2
                          In addition, Apple provides the following description by category of all documents,
               3
                   electronically stored information, and tangible things that Apple believes to be in Epic’s possession,
               4
                   custody, or control, and that Apple may use to support its counterclaims and defenses.
               5
                          19.     Documents relating to competition among apps and app developers, including for
               6
                                  development of games.
               7
                          20.     Documents relating to Epic’s business model, revenues, costs, and profits on each
               8                  distribution channel for its apps and products.

               9          21.     Documents relating to commissions paid by Epic and services and support received by
                                  Epic on each distribution channel for its apps and products.
           10
                          22.     Documents relating to the quality, security, and consumer privacy standards and
           11                     experiences on each distribution channel for Epic’s apps and products.
           12
                          23.     Documents relating to Epic’s business model, revenues, costs, and profits on the Epic
           13                     Games Store.

           14             24.     Documents relating to commissions charged by Epic and services and support
                                  provided by Epic to its developers on the Epic Games Store, including Epic’s
           15                     agreements with app developers.
           16             25.     Documents relating to the quality, security, and consumer privacy standards and
           17                     experiences on the Epic Games Store.

           18             26.     Documents relating to Epic’s initial decision not to offer Fortnite on Google Play and
                                  the subsequent malware attacks on Android Fortnite players.
           19
                          27.     Documents relating to Epic’s decision to ultimately offer Fortnite on Google Play and
           20                     the reasons for that decision.
           21             28.     Documents relating to Version 13.40 of Fortnite, including the information that Epic
                                  submitted to Apple for review and approval of Version 13.40.
           22

           23             29.     Documents related to Epic’s “hotfix” that incorporated Epic Direct Payment into
                                  Fortnite, including Epic’s development and execution of the hotfix, and Epic’s
           24                     communications with its affiliates and with Apple regarding that “hotfix.”

           25             30.     Documents relating to the distribution of revenues from in-app purchases by iOS users
                                  through Epic’s hotfix and Epic Direct Payment, including any distributions to SARL
           26                     and/or other Epic affiliates.
           27

           28
                                                                     10
Gibson, Dunn &
                                         DEFENDANT AND COUNTERCLAIMANT APPLE INC.’S
Crutcher LLP
                                            INITIAL DISCLOSURES [Served October 12, 2020]
                                                    CASE NO. 4:20-cv-05640-YGR
                          Case 4:11-cv-06714-YGR Document 350 Filed 01/01/21 Page 55 of 85


               1            This disclosure does not waive any privileges or protection that may apply to documents within
               2   the foregoing categories, and Apple expressly reserves any objection to the production of documents
               3   that are protected from discovery pursuant to the law of the United States or any applicable jurisdiction.
               4   Apple may assert any and all appropriate privileges, including, but not limited to, the attorney-client
               5   privilege and work product doctrine, and the Court has entered a stipulated protective order to govern
               6   the production of any confidential or sensitive information.         Apple anticipates that additional
               7   documents will be obtained from Epic. Apple reserves the right to supplement this list to reflect
               8   additional documents upon Epic’s clarification of their claims and as discovery commences and
               9   continues. Apple expressly preserves all objections under the Federal Rules of Evidence, the Federal
           10      Rules of Civil Procedure, and/or the Civil Local Rules of this Court to the admissibility of any
           11      information disclosed. By identifying the foregoing categories of documents, Apple does not concede
           12      that any category listed is relevant and reserves all objections, privileges and protections (including,
           13      but not limited to, the attorney-client privilege and/or the work product doctrine).
           14      III.     Damages
           15               Pursuant to Rule 26(a)(1)(A)(iii), Apple intends to seeks indemnification, compensatory
           16      damages, punitive damages, pre- and post-judgment interest, and attorney’s fees, in addition to a
           17      permanent injunction. It also intends to seek restitution and disgorgement of all earnings, profits,
           18      compensation, benefits, and all other ill-gotten gains obtained by Epic based on its illegal conduct.
           19               Some or all of Apple’s injuries are ongoing, and Apple will supplement these disclosures to
           20      identify the amount of damages arising from Epic’s conduct as fact and expert discovery progress.
           21      IV.      Insurance Agreements
           22               Pursuant to Rule 26(a)(1)(A)(iv), Apple is unaware at this time of the existence of
           23      any relevant agreement under which an insurance company may be liable to satisfy part or all
           24      of a judgment which may be entered in this action or to indemnify or reimburse for payments
           25      made to satisfy the judgment.
           26                                                      *****
           27

           28
                                                                      11
Gibson, Dunn &
                                          DEFENDANT AND COUNTERCLAIMANT APPLE INC.’S
Crutcher LLP
                                             INITIAL DISCLOSURES [Served October 12, 2020]
                                                     CASE NO. 4:20-cv-05640-YGR
                       Case 4:11-cv-06714-YGR Document 350 Filed 01/01/21 Page 56 of 85


               1          Apple reserves the right to supplement and correct these initial disclosures to include
               2   information hereafter acquired based upon further clarification of Epic’s claims and
               3   discovery.
               4

               5   Dated: October 12, 2020                                GIBSON, DUNN & CRUTCHER LLP
               6

               7
                                                                By: /s/ Cynthia E. Richman
               8                                                       Cynthia E. Richman
               9

           10                                                   Attorney for Defendant and Counterclaimant Apple Inc.
           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28
                                                                     12
Gibson, Dunn &
                                         DEFENDANT AND COUNTERCLAIMANT APPLE INC.’S
Crutcher LLP
                                            INITIAL DISCLOSURES [Served October 12, 2020]
                                                    CASE NO. 4:20-cv-05640-YGR
                       Case 4:11-cv-06714-YGR Document 350 Filed 01/01/21 Page 57 of 85


               1                                      CERTIFICATE OF SERVICE
               2          I, Betty X. Yang, hereby certify that I am a citizen of the United States, over the age of
               3   eighteen, and not a party to this action. I hereby certify that on October 12, 2020, I delivered the
               4   foregoing DEFENDANT AND COUNTERCLAIMANT APPLE INC.’S INITIAL
               5   DISCLOSURES, via electronic mail, pursuant to an agreement among the parties for electronic
               6   service, to the following counsel for Epic Games, Inc.
               7       PAUL R. RIEHLE                                   CHRISTINE A. VARNEY
                       paul.riehle@faegredrinker.com                    cvarney@cravath.com
               8
                       FAEGRE DRINKER BIDDLE &                          KATHERINE B. FORREST
               9       REATH LLP                                        kforrest@cravarth.com
                       Four Embarcadero Center                          GARY A. BORNSTEIN
           10          San Francisco, CA 94111                          gbornstein@cravarth.com
                       Telephone: (415) 591-7500                        YONATAN EVEN
           11          Facsimile: (415) 591-7510                        yeven@cravath.com
           12                                                           LAUREN A. MOSKOWITZ
                                                                        lmoskowitz@cravath.com
           13                                                           M. BRENT BYARS
                                                                        mbyars@cravath.com
           14                                                           CRAVATH, SWAINE & MOORE LLP
                                                                        825 Eighth Avenue
           15                                                           New York, New York 10019
           16                                                           Telephone: (212) 474-1000
                                                                        Facsimile: (212) 474-3700
           17

           18             I declare under penalty of perjury under the laws of the United States of America that the

           19      foregoing is true and correct. Executed this 12th day of October 2020, at Dallas, Texas.

           20

           21

           22                                                    By: /s/ Betty X. Yang
                                                                       Betty X. Yang
           23

           24

           25

           26

           27

           28

Gibson, Dunn &
                                          DEFENDANT AND COUNTERCLAIMANT APPLE INC.’S
Crutcher LLP
                                             INITIAL DISCLOSURES [Served October 12, 2020]
                                                     CASE NO. 4:20-cv-05640-YGR
Case 4:11-cv-06714-YGR Document 350 Filed 01/01/21 Page 58 of 85




                    Exhibit 10
       Case 4:11-cv-06714-YGR Document 350 Filed 01/01/21 Page 59 of 85




                                         +1-212-474-1648

                                      lmoskowitz@cravath.com



                                                                              December 9, 2020

           Epic Games, Inc. v. Apple Inc., No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)

Dear Ethan:

               I write in response to your November 28, 2020 letter in which you posed a series
of questions about Epic’s document collection process. Your letter suggests—without any basis
whatsoever—that “Epic’s diligence in maintaining, gathering and producing documents” is
somehow deficient. Epic has been completely transparent on its process for collection and
production of documents. In my October 16, 2020 letter, Epic set forth in detail all the sources
of documents that would be collected, the date range that would be applied and which sources
search terms would be used to cull those documents. Over the course of multiple meet and
confers since then, Epic has continued to provide more and more detail in response to questions
from Apple and has not once refused to provide any information. Epic’s document collection
efforts have been conscientious and extensive, and Epic has been and will continue to be making
substantial productions in response to Apple’s document requests in this case.

               Your November 28, 2020 letter demands a level of detail about Epic’s process
that Apple has been unwilling to provide about its own collection. Apple at every turn has
refused—until Court involvement is impending—to provide reciprocity on such basic facts about
its document collection, arguing that any such requests constitute improper “discovery on
discovery”.

                Nevertheless, in order to allay Apple’s purported concerns, Epic is willing to
provide more information in response to Apple’s questions. Epic is providing this information,
however, with the expectation that Apple will reciprocate by providing the same detail regarding
its own collection process, including the questions Epic has raised and will be raising again
under separate cover about instant messages and text messages.

                                             *****
          Case 4:11-cv-06714-YGR Document 350 Filed 01/01/21 Page 60 of 85
                                                                                                                       2


                For each of the 17 Epic custodians in this case, Epic has collected (or is in the
process of collecting) all available emails, instant messages from Google Hangouts and Slack,
and documents from various repositories, including Google Drive, Box, Dropbox and Evernote,
as applicable, that are associated with each custodian. (See October 16, 2020 letter at 2.) None
of these document sources was self-collected by individual custodians. Epic did not apply any
search terms before collecting any of these documents. Epic did not implement any culling of
these documents as part of its collection process for these documents other than application of
the applicable date range.

                As to the date range, as discussed and agreed between Epic and Apple, other than
for two of the custodians, Epic has collected documents for the period running from January 1,
2017 through August 13, 2020. (Id. at 1.) At Apple’s request, and to the extent such documents
exist, Epic has collected documents from the files of Tim Sweeney and Mark Rein for the period
of January 1, 2010 to August 13, 2020.

               The document counts for the collections described above include email and
Google Hangouts data for all 17 custodians; documents from personal Google Drive folders for
16 custodians (all but Nick Penwarden, whose Google Drive data is still being collected); and
documents from Box for all five custodians who had Box accounts during the relevant time
period (Matt Weissinger, Andrew Grant, Alec Shobin, Steven Allison and Hans Stolfus).1

               Epic is still processing Slack messages for its custodians, as well as collecting and
processing documents from a small number of additional repositories used by individual
custodians. Epic is also still processing the data for Tim Sweeney and Mark Rein for the
expanded date range requested by Apple. These in-progress document sources are not reflected
in the below counts, meaning the final collection numbers will be larger. Also not included in
these counts are documents that Epic has collected from its central repositories that are not
associated with individual custodians.

               All document counts include full families, and the deduped counts are based on
global deduplication.

                           Collected Documents

                                                                                                      Deduped
         Custodian                 Time at Company                    Total Documents
                                                                                                     Documents
 Allison, Steven            June 2018 – August 2020                         190,076                   129,567
 Chang, Wen-Jen             March 2017 – August 2020                        285,449                   236,804
 Grant, Andrew              January 2017 – August 2020                     1,460,515                  862,990
 Hutcheson, Marc            October 2017 – May 2020                         212,589                   126,073

     1
        Although Epic collected all of the documents from the applicable custodians’ Box accounts, it did not load to
its processing database or run search terms against certain media file types (i.e., mp4, mov, psd, psb, obj, png and
jpg) due to their large file sizes and the fact that they are unlikely to contain relevant or responsive information. The
applicable custodians primarily use their Box accounts to share marketing “assets”, such as promotional trailers and
graphics, with Epic’s third-party partners. Accordingly, these media files are not included in either the collected or
search hit counts.
       Case 4:11-cv-06714-YGR Document 350 Filed 01/01/21 Page 61 of 85
                                                                                                   3


 Malik, Haseeb          April 2019 – May 2020                199,216                100,696
 Nikdel, David          January 2017 – August 2020           245,649                225,673
 Penwarden, Nick        January 2017 – August 2020           518,607                428,380
 Rein, Mark             January 2017 – August 2020           315,650                258,974
 Ritter, Brittany       October 2019 – August 2020           167,032                128,386
 Sargent, Justin        January 2017 – August 2020           607,977                500,180
 Shobin, Alec           January 2019 – August 2020           194,769                 73,941
 Stolfus, Hans          March 2019 – August 2020             106,859                40,812
 Sussman, Adam          January 2020 – August 2020            30,383                 17,170
 Sweeney, Tim           January 2017 – August 2020           360,366                95,574
 Vogel, Daniel          January 2017 – August 2020           930,696                313,827
 Weissinger, Matt       January 2017 – August 2020          4,523,105              2,267,651
 Zobrist, Ed            January 2017 – August 2020           928,623                833,958
       TOTAL                                                11,277,561             6,640,656

                       Search Term Hits

               For all of the collected documents described in the above chart, the search terms
that were agreed upon between Epic and Apple were applied. The hit counts for those search
terms are reported below.

                As with the collection numbers reported above, these hit counts include full
families, and the deduped counts are based on global deduplication.

                                                                               Deduped Search
     Custodian              Time at Company             Search Term Hits
                                                                                 Term Hits
 Allison, Steven        June 2018 – August 2020               152,758              104,628
 Chang, Wen-Jen         March 2017 – August 2020              208,183              172,013
 Grant, Andrew          January 2017 – August 2020            786,708              611,404
 Hutcheson, Marc        October 2017 – May 2020               151,384               88,918
 Malik, Haseeb          April 2019 – May 2020                 139,163               70,213
 Nikdel, David          January 2017 – August 2020            134,756              122,192
 Penwarden, Nick        January 2017 – August 2020            301,767              247,646
 Rein, Mark             January 2017 – August 2020            144,442              110,366
 Ritter, Brittany       October 2019 – August 2020             77,855               50,215
 Sargent, Justin        January 2017 – August 2020            543,861              473,459
 Shobin, Alec           January 2019 – August 2020            118,455               52,953
 Stolfus, Hans          March 2019 – August 2020               73,434               34,903
 Sussman, Adam          January 2020 – August 2020             23,065               13,129
 Sweeney, Tim           January 2017 – August 2020            238,024               56,302
 Vogel, Daniel          January 2017 – August 2020            526,723              162,996
 Weissinger, Matt       January 2017 – August 2020           2,022,523             957,175
 Zobrist, Ed            January 2017 – August 2020            337,484              278,728
       TOTAL                                                 5,980,585            3,607,240
      Case 4:11-cv-06714-YGR Document 350 Filed 01/01/21 Page 62 of 85
                                                                                         4


                                           *****

             Should Apple have further questions, we are available to meet and confer.


                                              Sincerely,



                                              s/ Lauren A. Moskowitz


Ethan Dettmer
GIBSON, DUNN & CRUTCHER LLP
edettmer@gibsondunn.com
AppleAppStoreDiscovery@gibsondunn.com

E. Joshua Rosenkranz
William F. Stute
ORRICK, HERRINGTON & SUTCLIFFE LLP
jrosenkranz@orrick.com
    wstute@orrick.com

David Eberhart
Anna Pletcher
Katrina Robson
Evan Schlom
Scott Schaeffer
Elena Zarabozo
O’MELVENY & MYERS LLP
deberhart@omm.com
   apletcher@omm.com
        krobson@omm.com
           eschlom@omm.com
                sschaeffer@omm.com
                    ezarabozo@omm.com

Michelle Lowery
Elizabeth Andrea Rodd
John J. Calandra
Nicole Lauren Castle
Peter John Sacripanti
MCDERMOTT WILL & EMERY LLP
mslowery@mwe.com
    erodd@mwe.com
        jcalandra@mwe.com
            ncastle@mwe.com
                psacripanti@mwe.com
    Case 4:11-cv-06714-YGR Document 350 Filed 01/01/21 Page 63 of 85
                                                                       5



Steve W. Berman
Robert F. Lopez
Shana E. Scarlett
Ben Siegel
Ted Wojcik
HAGENS BERMAN SOBOL SHAPIRO LLP
steve@hbsslaw.com
    robl@hbsslaw.com
        shanas@hbsslaw.com
           bens@hbsslaw.com
               tedw@hbsslaw.com

Mark C. Rifkin
Rachele R. Byrd
Matthew M. Guiney
Brittany N. DeJong
WOLF HALDENSTEIN ADLER FREEMAN & HERZ LLP
rifkin@whafh.com
    byrd@whafh.com
       guiney@whafh.com
           dejong@whafh.com

BY EMAIL
Case 4:11-cv-06714-YGR Document 350 Filed 01/01/21 Page 64 of 85




                    Exhibit 11
                                                                                             Case 4:11-cv-06714-YGR Document 350 Filed 01/01/21 Page 65 of 85




                                                                                                                                                                                RE: Apple App Store Cases -- Additional Apple Custodians
                                                                                                                                                                                Srinivasan, Jay P. to: LMoskowitz@cravath.com                                    12/03/2020 09:33 PM
                                                                                                                                                                                    "*** GDC EpicLitTeam", "bens@hbsslaw.com", "Brian Maida", "Yang,
                                                                                                                                                                                    Betty X.", "byrd@whafh.com", "dejong@whafh.com", "Lazarus, Eli
                                                                                                                                                                                Cc: M." , "epic-mobileapps@cravath.com" , "guiney@whafh.com",
                                                                                                                                                                                    "John Karin", "rifkin@whafh.com", "robl@hbsslaw.com",
                                                                                                                                                                                    "shanas@hbsslaw.com"           , "steve@hbsslaw.com"

     History:                                                                                                                                                                                              This message has been replied to and forwarded.


Lauren, Sorry for the delay in getting back to you but it took some time for Apple to settle on the issues below, especially in light of the concessions Apple is willing to make to resolve most of thi




                                                 External (jsrinivasan@gibsondunn.com)
                                                                                                                                                                                                                                                             Report This Email FAQ
Lauren,

Sorry for the delay in getting back to you but it took some time for Apple to settle on the issues
below, especially in light of the concessions Apple is willing to make to resolve most of this
dispute. The primary issue appears to be your Item No. 4 below, the resolution of which is a
necessary condition to an agreement on any of the outstanding custodians. As we’ve stated
throughout, Apple is working at maximum capacity to review and produce documents but
cannot complete its production for the additional custodians requested by Plaintiffs before Jan
6, 2021. Plaintiffs have requested that Apple change the custodial order in which it reviews
and produces documents, and Apple is happy to accommodate that to the extent possible.
With that in mind, Apple can re-prioritize Shaan Pruden documents and the “Epic only”
custodian documents to the end of the queue. Apple will prioritize documents from Steve
Jobs, Scott Forstall, Tim Cook and Eric Neuenschwander/Craig Federighi. That said, we cannot
confirm that these documents will be processed by Jan 6. We have good confidence that Steve
Jobs’ documents will be done by Jan 6 and very likely another person and perhaps a third; it
depends substantially on their respective document counts, which we can share when they are
finalized. Please let us know if this is acceptable to Plaintiffs. We cannot have any objections
from Plaintiffs to documents rolling in after January 6 if we are going forward with this
compromise.

Assuming Plaintiffs will confirm that they will not object to the timing of when the documents
will roll in, then we have agreement that: (1) Steve Jobs, Scott Forstall and Shaan Pruden will
be document custodians; (2) Apple will offer Tim Cook as a document custodian contingent on
Plaintiffs’ agreement that they will depose him for no more than 4 hours; and (3) Apple will
agree to make either Eric Neuenschwander or Craig Federighi a document custodian,
depending on how the Court rules on this dispute. The latter two issues to be the subjects of
the letter brief to the Court.

Please let us know if Plaintiffs agree with the understanding above. We will start working on
Apple’s half of the letter brief on the assumption that the above comports with Plaintiffs’
understanding. We will not be able to send you Apple’s half of the brief tonight but will
endeavor to do so by tomorrow morning. That said, we take heart in the progress made so far
        Case 4:11-cv-06714-YGR Document 350 Filed 01/01/21 Page 66 of 85




this week.

Thanks,
Jay
Jay P. Srinivasan
GIBSON DUNN
Gibson, Dunn & Crutcher LLP
333 South Grand Avenue, Los Angeles, CA 90071-3197
Tel +1 213.229.7296 • Fax +1 213.229.6296
JSrinivasan@gibsondunn.com • www.gibsondunn.com



From: Lauren Moskowitz <LMoskowitz@cravath.com>
Sent: Wednesday, December 2, 2020 8:28 PM
To: Srinivasan, Jay P. <JSrinivasan@gibsondunn.com>
Cc: *** GDC EpicLitTeam <AppleAppStoreDiscovery@gibsondunn.com>; bens@hbsslaw.com; Brian
Maida <bmaida@cravath.com>; Yang, Betty X. <BYang@gibsondunn.com>; byrd@whafh.com;
dejong@whafh.com; Lazarus, Eli M. <ELazarus@gibsondunn.com>; epic-mobileapps@cravath.com;
guiney@whafh.com; John Karin <jkarin@cravath.com>; rifkin@whafh.com; robl@hbsslaw.com;
shanas@hbsslaw.com; steve@hbsslaw.com
Subject: RE: Apple App Store Cases -- Additional Apple Custodians

[External Email]
Jay,

To circle back on our most recent conversation this evening, unless something changes to resolve
additional disputed items, here is where we are:

1. Apple is agreeing to add Jobs, Forstall and Pruden as custodians.

2. Apple agrees to add Cook as a custodian but only contingent on limiting his deposition to four hours.
The parties will brief the issue of whether Apple can force a limitation on Cook’s deposition at this time as
a condition to producing his documents.

3. Apple does not agree to add Federighi as a custodian. Instead, Apple is willing to add Erik
Neuenschwander. The parties will brief this issue (i.e., plaintiffs will brief why Federighi is necessary and
Apple will brief why Erik N. is sufficient).

4. Apple is in the process of responding in writing to Ben Siegel’s email seeking information about whether
the additional custodians agreed to above or ordered pursuant to the above can be completed by January
6 if we agree that the four Epic specific custodians get pushed to the back of the line. To put a finer point
on that, all plaintiffs do agree that those four Epic custodians can be put to the back of the line now and
that Cook, Jobs, Forstall, Federighi (or Erik N. if that is the outcome from the Court), and Pruden (in that
order) can be promoted immediately. With that express request, please confirm that at least Cook, Jobs,
Forstall, and Federighi (or Erik N. if that is the outcome from the Court) will be completed by January 6
(assuming for this purpose that Cook is added as a custodian).

Please confirm that the above is correct.

Regards,
         Case 4:11-cv-06714-YGR Document 350 Filed 01/01/21 Page 67 of 85




Lauren

Lauren A. Moskowitz
Cravath, Swaine & Moore LLP
825 Eighth Avenue
New York, NY 10019
W: (212) 474-1648
C: (917) 837-2688
This message may contain confidential and privileged information for the sole use of the
intended recipient. Any review, disclosure, distribution by others or forwarding without express
permission is strictly prohibited. If it has been sent to you in error, please reply to advise the
sender of the error and then immediately delete this message.

Please see our website at https://www.gibsondunn.com/ for information regarding the firm and/or
our privacy policy.
Case 4:11-cv-06714-YGR Document 350 Filed 01/01/21 Page 68 of 85




                    Exhibit 12
           Case 4:11-cv-06714-YGR Document 350 Filed 01/01/21 Page 69 of 85




                 RE: App Store Litigation -- HCI
                 John Karin to: Srinivasan, Jay P.                                          12/15/2020 03:42 AM
                     "*** GDC EpicLitTeam", "bens@hbsslaw.com", "Yang, Betty X.",
                     "byrd@whafh.com", "dejong@whafh.com", "Epic Mobile Apps",
                 Cc: "guiney@whafh.com", "rifkin@whafh.com", "robl@hbsslaw.com",
                     "shanas@hbsslaw.com", "steve@hbsslaw.com",
                     "YEven@cravath.com"

Jay, we will start filing at 12:45 with a footnote nothing that Apple provided its portion and exhibits at
midnight and then stopped communications.



John I. Karin
Cravath, Swaine & Moore LLP
825 Eighth Avenue
New York, NY 10019-7475
(212) 474-1122 (direct)
(212) 474-3700 (fax)




From:       John Karin/NYC/Cravath
To:    "Srinivasan, Jay P." <JSrinivasan@gibsondunn.com>
Cc:    "*** GDC EpicLitTeam" <AppleAppStoreDiscovery@gibsondunn.com>, "bens@hbsslaw.com"
<bens@hbsslaw.com>, "Yang, Betty X." <BYang@gibsondunn.com>, "byrd@whafh.com" <byrd@whafh.com>,
"dejong@whafh.com" <dejong@whafh.com>, "Epic Mobile Apps" <epic-mobileapps@cravath.com>,
"guiney@whafh.com" <guiney@whafh.com>, "rifkin@whafh.com" <rifkin@whafh.com>, "robl@hbsslaw.com"
<robl@hbsslaw.com>, "shanas@hbsslaw.com" <shanas@hbsslaw.com>, "steve@hbsslaw.com"
<steve@hbsslaw.com>, "YEven@cravath.com" <YEven@cravath.com>
Date:      12/15/2020 03:27 AM
Subject:      RE: App Store Litigation -- HCI




Jay,

Plaintiffs intend to add the following sentence and make a small number of non-substantive changes to
finalize: "Contrary to Apple's assertion, Plaintiffs have not added any new argument not previously
disclosed to Apple in their latest iteration of this filing and the changes to Plaintiffs' position were made
only to address Apple's prior withdrawal of its agreement to 14 of the 16 proposed deponents."

With that, do we have Apple's approval to file?

Thanks.



John I. Karin
                                                                                          Case 4:11-cv-06714-YGR Document 350 Filed 01/01/21 Page 70 of 85




Cravath, Swaine & Moore LLP
825 Eighth Avenue
New York, NY 10019-7475
(212) 474-1122 (direct)
(212) 474-3700 (fax)




From:                                                                                                       "Srinivasan, Jay P." <JSrinivasan@gibsondunn.com>
To:    "John Karin" <jkarin@cravath.com>
Cc:    "*** GDC EpicLitTeam" <AppleAppStoreDiscovery@gibsondunn.com>, "bens@hbsslaw.com"
<bens@hbsslaw.com>, "Yang, Betty X." <BYang@gibsondunn.com>, "byrd@whafh.com" <byrd@whafh.com>,
"dejong@whafh.com" <dejong@whafh.com>, "Epic Mobile Apps" <epic-mobileapps@cravath.com>,
"guiney@whafh.com" <guiney@whafh.com>, "rifkin@whafh.com" <rifkin@whafh.com>, "robl@hbsslaw.com"
<robl@hbsslaw.com>, "shanas@hbsslaw.com" <shanas@hbsslaw.com>, "steve@hbsslaw.com"
<steve@hbsslaw.com>, "YEven@cravath.com" <YEven@cravath.com>
Date:                                                                                                  12/15/2020 03:00 AM
Subject:                                                                                                                           RE: App Store Litigation -- HCI




John, Apple’s revisions are attached. We will send you our four exhibits. Also, because we do not have time to determine what needs to be redacted, please file the entire submission under seal. Jay Ja




                      External (jsrinivasan@gibsondunn.com)
                                                                                                                                                                                                           Report This Email FAQ
John,

Apple’s revisions are attached. We will send you our four exhibits. Also, because we do not
have time to determine what needs to be redacted, please file the entire submission under
seal.

Jay

Jay P. Srinivasan
GIBSON DUNN
Gibson, Dunn & Crutcher LLP
333 South Grand Avenue, Los Angeles, CA 90071-3197
Tel +1 213.229.7296 • Fax +1 213.229.6296
JSrinivasan@gibsondunn.com • www.gibsondunn.com



From: John Karin <jkarin@cravath.com>
Sent: Monday, December 14, 2020 11:16 PM
To: Srinivasan, Jay P. <JSrinivasan@gibsondunn.com>
Cc: *** GDC EpicLitTeam <AppleAppStoreDiscovery@gibsondunn.com>; bens@hbsslaw.com; Yang,
Betty X. <BYang@gibsondunn.com>; byrd@whafh.com; dejong@whafh.com; Epic Mobile Apps
<epic-mobileapps@cravath.com>; guiney@whafh.com; rifkin@whafh.com; robl@hbsslaw.com;
           Case 4:11-cv-06714-YGR Document 350 Filed 01/01/21 Page 71 of 85




shanas@hbsslaw.com; steve@hbsslaw.com; YEven@cravath.com
Subject: RE: App Store Litigation -- HCI

[External Email]
Jay,

Could you please advise as to when we will receive Apple's revisions? The filing deadline is approaching.
Could you please also let us know how Apple would like to treat the information designated by it as
confidential or highly confidential in the joint statement or exhibits?


Thank you.


John I. Karin
Cravath, Swaine & Moore LLP
825 Eighth Avenue
New York, NY 10019-7475
(212) 474-1122 (direct)
(212) 474-3700 (fax)




From:       John Karin/NYC/Cravath
To:    "Srinivasan, Jay P." <JSrinivasan@gibsondunn.com>
Cc:    "*** GDC EpicLitTeam" <AppleAppStoreDiscovery@gibsondunn.com>, "bens@hbsslaw.com" <
bens@hbsslaw.com>, "Yang, Betty X." <BYang@gibsondunn.com>, "byrd@whafh.com" <byrd@whafh.com>, "
dejong@whafh.com" <dejong@whafh.com>, "Epic Mobile Apps" <epic-mobileapps@cravath.com>, "
guiney@whafh.com" <guiney@whafh.com>, "rifkin@whafh.com" <rifkin@whafh.com>, "robl@hbsslaw.com" <
robl@hbsslaw.com>, "shanas@hbsslaw.com" <shanas@hbsslaw.com>, "steve@hbsslaw.com" <
steve@hbsslaw.com>, "YEven@cravath.com" <YEven@cravath.com>
Date:      12/15/2020 12:18 AM
Subject:      RE: App Store Litigation -- HCI




Sure, Jay. I have attached a redline against the draft that we sent yesterday.

[attachment "Redline [HCI].pdf" deleted by John Karin/NYC/Cravath]

John I. Karin
Cravath, Swaine & Moore LLP
825 Eighth Avenue
New York, NY 10019-7475
(212) 474-1122 (direct)
(212) 474-3700 (fax)
           Case 4:11-cv-06714-YGR Document 350 Filed 01/01/21 Page 72 of 85




From:       "Srinivasan, Jay P." <JSrinivasan@gibsondunn.com>
To:    "John Karin" <jkarin@cravath.com>, "YEven@cravath.com" <YEven@cravath.com>
Cc:    "*** GDC EpicLitTeam" <AppleAppStoreDiscovery@gibsondunn.com>, "bens@hbsslaw.com" <
bens@hbsslaw.com>, "Yang, Betty X." <BYang@gibsondunn.com>, "byrd@whafh.com" <byrd@whafh.com>, "
dejong@whafh.com" <dejong@whafh.com>, "Epic Mobile Apps" <epic-mobileapps@cravath.com>, "
guiney@whafh.com" <guiney@whafh.com>, "rifkin@whafh.com" <rifkin@whafh.com>, "robl@hbsslaw.com" <
robl@hbsslaw.com>, "shanas@hbsslaw.com" <shanas@hbsslaw.com>, "steve@hbsslaw.com" <
steve@hbsslaw.com>
Date:      12/15/2020 12:10 AM
Subject:      RE: App Store Litigation -- HCI




Do you have a redline?

Jay P. Srinivasan
GIBSON DUNN
Gibson, Dunn & Crutcher LLP
333 South Grand Avenue, Los Angeles, CA 90071-3197
Tel +1 213.229.7296 • Fax +1 213.229.6296
JSrinivasan@gibsondunn.com • www.gibsondunn.com



From: John Karin <jkarin@cravath.com>
Sent: Monday, December 14, 2020 9:03 PM
To: YEven@cravath.com
Cc: *** GDC EpicLitTeam <AppleAppStoreDiscovery@gibsondunn.com>; bens@hbsslaw.com
; Yang, Betty X. <BYang@gibsondunn.com>; byrd@whafh.com; dejong@whafh.com; Epic
Mobile Apps <epic-mobileapps@cravath.com>; guiney@whafh.com; Srinivasan, Jay P. <
JSrinivasan@gibsondunn.com>; rifkin@whafh.com; robl@hbsslaw.com; shanas@hbsslaw.com;
steve@hbsslaw.com
Subject: Re: App Store Litigation -- HCI

[External Email]
Jay,

Please find attached Plaintiffs' revised portion, along with Plaintiffs' revised exhibit list. We included
Apple's portion in this draft.

Could you please let us know how Apple would like to treat the information designated by it as confidential
or highly confidential in the joint statement or exhibits?

Than you.
           Case 4:11-cv-06714-YGR Document 350 Filed 01/01/21 Page 73 of 85




John I. Karin
Cravath, Swaine & Moore LLP
825 Eighth Avenue
New York, NY 10019-7475
(212) 474-1122 (direct)
(212) 474-3700 (fax)




From:       "Yonatan Even" <YEven@cravath.com>
To:    "Srinivasan, Jay P." <JSrinivasan@gibsondunn.com>
Cc:    "*** GDC EpicLitTeam" <AppleAppStoreDiscovery@gibsondunn.com>, "Yang, Betty X." <
BYang@gibsondunn.com>, "steve@hbsslaw.com" <steve@hbsslaw.com>, "Epic Mobile Apps" <
epic-mobileapps@cravath.com>, "shanas@hbsslaw.com" <shanas@hbsslaw.com>, "robl@hbsslaw.com" <
robl@hbsslaw.com>, "bens@hbsslaw.com" <bens@hbsslaw.com>, "rifkin@whafh.com" <rifkin@whafh.com>, "
byrd@whafh.com" <byrd@whafh.com>, "guiney@whafh.com" <guiney@whafh.com>, "dejong@whafh.com" <
dejong@whafh.com>
Date:      12/14/2020 11:49 PM
Subject:     Re: App Store Litigation




Jay - as I said, we are doing our best. But I believe Judge Hixson made abundantly clear this can
be filed until midnight, and Apple may not unilaterally impose an alternative deadline to its
liking.

YE

Yonatan Even
Cravath, Swaine & Moore LLP
825 Eighth Avenue
New York, NY 10019
Telephone: (212) 474-1958
Fax: (212) 474-3700

On Dec 14, 2020, at 11:32 PM, Srinivasan, Jay P. <JSrinivasan@gibsondunn.com> wrote:


Yonatan,

It is now 8:30 PT and we are in jeopardy of losing client approval for the filing, without which
Apple cannot authorize the filing. Please send or we risk slipping the filing to tomorrow AM.

Thanks,
Jay
        Case 4:11-cv-06714-YGR Document 350 Filed 01/01/21 Page 74 of 85




Jay P. Srinivasan
GIBSON DUNN
Gibson, Dunn & Crutcher LLP
333 South Grand Avenue, Los Angeles, CA 90071-3197
Tel +1 213.229.7296 • Fax +1 213.229.6296
JSrinivasan@gibsondunn.com • www.gibsondunn.com



From: Yonatan Even <YEven@cravath.com>
Sent: Monday, December 14, 2020 7:00 PM
To: Srinivasan, Jay P. <JSrinivasan@gibsondunn.com>
Cc: *** GDC EpicLitTeam <AppleAppStoreDiscovery@gibsondunn.com>; Yang, Betty X. <
BYang@gibsondunn.com>; steve@hbsslaw.com; Epic Mobile Apps <
epic-mobileapps@cravath.com>; shanas@hbsslaw.com; robl@hbsslaw.com; bens@hbsslaw.com
; rifkin@whafh.com; byrd@whafh.com; guiney@whafh.com; dejong@whafh.com
Subject: RE: App Store Litigation

[External Email]
Jay – as I noted earlier today, Apple’s decision to renege on its agreement required us to revise
our portion of the filing to address additional custodians. We are doing the best we can to get
you our revised portion as soon as possible, and while I cannot provide any guarantees, I hope to
be in a position to share within the hour.

YE

From: Srinivasan, Jay P. <JSrinivasan@gibsondunn.com>
Sent: Monday, December 14, 2020 9:28 PM
To: Yonatan Even <YEven@cravath.com>
Cc: *** GDC EpicLitTeam <AppleAppStoreDiscovery@gibsondunn.com>; Yang, Betty X. <
BYang@gibsondunn.com>; steve@hbsslaw.com; Epic Mobile Apps <
epic-mobileapps@cravath.com>; shanas@hbsslaw.com; robl@hbsslaw.com; bens@hbsslaw.com
; rifkin@whafh.com; byrd@whafh.com; guiney@whafh.com; dejong@whafh.com
Subject: RE: App Store Litigation


Yonatan,

When do you expect to send Plaintiffs’ revisions?

Jay

Jay P. Srinivasan
GIBSON DUNN
Gibson, Dunn & Crutcher LLP
333 South Grand Avenue, Los Angeles, CA 90071-3197
        Case 4:11-cv-06714-YGR Document 350 Filed 01/01/21 Page 75 of 85




Tel +1 213.229.7296 • Fax +1 213.229.6296
JSrinivasan@gibsondunn.com • www.gibsondunn.com



From: Yonatan Even <YEven@cravath.com>
Sent: Monday, December 14, 2020 8:31 AM
To: Srinivasan, Jay P. <JSrinivasan@gibsondunn.com>
Cc: *** GDC EpicLitTeam <AppleAppStoreDiscovery@gibsondunn.com>; Yang, Betty X. <
BYang@gibsondunn.com>; steve@hbsslaw.com; Epic Mobile Apps <
epic-mobileapps@cravath.com>; shanas@hbsslaw.com; robl@hbsslaw.com; bens@hbsslaw.com
; rifkin@whafh.com; byrd@whafh.com; guiney@whafh.com; dejong@whafh.com
Subject: RE: App Store Litigation

[External Email]
Jay,



As noted below, our position on 14 vs 16, as well as on what we are going to brief, was made
crystal clear on the call on Saturday. It has since been reduced to writing twice, in our portion of
the filing and in my email of last night. As I explained last night, we will not ignore the Court’s
order, and we do not see the need to seek clarification of the Order. We understand your position
and will address it in our portion of the filing; you understand ours and can address it in yours.



Please send us your portion of the filing this morning; you have known our position for quite
some time, and had indicated before that if you decide to brief only the number of depositions (as
you seem intent on doing), you would be in a position to provide us with your portion very
promptly. Given the shift in Apple’s position, we will need to modify our portion; we will
endeavor to get you a modified version promptly after we receive Apple’s portion.



Best,



Yonatan Even
Cravath, Swaine & Moore LLP
825 Eighth Avenue
New York, NY 10019
Telephone: (212) 474-1958
Fax: (212) 474-3700
        Case 4:11-cv-06714-YGR Document 350 Filed 01/01/21 Page 76 of 85




From: Srinivasan, Jay P. <JSrinivasan@gibsondunn.com>
Sent: Monday, December 14, 2020 9:51 AM
To: Yonatan Even <YEven@cravath.com>
Cc: *** GDC EpicLitTeam <AppleAppStoreDiscovery@gibsondunn.com>; Yang, Betty X. <
BYang@gibsondunn.com>; steve@hbsslaw.com; Epic Mobile Apps <
epic-mobileapps@cravath.com>; shanas@hbsslaw.com; robl@hbsslaw.com; bens@hbsslaw.com
; rifkin@whafh.com; byrd@whafh.com; guiney@whafh.com; dejong@whafh.com
Subject: RE: App Store Litigation


Yonatan,

First, the Court asked the parties to meet and confer on the “number of depositions.” I’m quoting
the Court directly from p. 33 of the Dec. 9 hearing transcript. The subsequent discussion makes
clear that the sole issue is the number of party depositions each party can take. That is all Apple
is briefing, all that Apple had signed on to brief, and all that the parties were directed to brief.
We don't see any ambiguity in the transcript. But, as noted, if the parties have a fundamental
disagreement on what is even to be briefed, then we should address it with Magistrate Hixson on
Tuesday so he can clarify. Presenting him with two halves that bear no relationship to the other
does not make sense.

Second, there is no agreement on anything so there is nothing to renege on. Apple made a
proposal at the end of our meeting that it would agree to up to 14 party depositions for each
party. Plaintiffs did not accept that proposal; rather, you and Ben and Rob indicated that
Plaintiffs would confer amongst yourselves and get back to Apple. You never did. Instead, you
sent us Plaintiffs’ half of the brief. Apple’s offer was on the table in the interest of compromise
and to avoid litigating this issue. Now that Plaintiffs are forcing Apple to litigate this issue with
the magistrate, the offer is no longer on the table and Apple will revert to the position that it is
too early for the parties to agree to anything more than 10 depositions per party (as provided for
in the Rules and seemingly consistent with what Magistrate Hixson believes).

That said, if Plaintiffs are serious about resolving this dispute on the number of party depositions
without troubling the Court, we think the parties can reach agreement. Apple certainly stands
ready to do so and put an offer on the table that was more than fair. But it takes two sides to
agree.

Best,
Jay
Jay P. Srinivasan
GIBSON DUNN
Gibson, Dunn & Crutcher LLP
333 South Grand Avenue, Los Angeles, CA 90071-3197
Tel +1 213.229.7296 • Fax +1 213.229.6296
JSrinivasan@gibsondunn.com • www.gibsondunn.com
        Case 4:11-cv-06714-YGR Document 350 Filed 01/01/21 Page 77 of 85




From: Yonatan Even <YEven@cravath.com>
Sent: Sunday, December 13, 2020 10:28 PM
To: Srinivasan, Jay P. <JSrinivasan@gibsondunn.com>
Cc: *** GDC EpicLitTeam <AppleAppStoreDiscovery@gibsondunn.com>; Yang, Betty X. <
BYang@gibsondunn.com>; steve@hbsslaw.com; Epic Mobile Apps <
epic-mobileapps@cravath.com>; shanas@hbsslaw.com; robl@hbsslaw.com; bens@hbsslaw.com
; rifkin@whafh.com; byrd@whafh.com; guiney@whafh.com; dejong@whafh.com
Subject: RE: App Store Litigation

[External Email]
Jay:


We disagree with just about everything in your letter. Without attempting to address every
incorrect statement in it, our response to the main points is as follows:
       We believe the Court was abundantly clear that briefing an abstract dispute over the number of
        depositions is not useful or appropriate. We spent over an hour yesterday afternoon discussing
        with you this very issue. Throughout the call, we made clear our intent to brief Plaintiffs' need
        for the specific deponents we identified in Lauren's letter to you of Friday night, as we believe
        the Court had clearly directed us to do. At no point did we suggest we would brief anything
        short of that, notwithstanding your suggestion on the call that you may decide to take the
        position you now take in your letter, namely that you would decline to join issue on a briefing
        addressing Plaintiffs' need for the specifically identified deponents. It is thus simply not true
        that our discussion yesterday was limited to "deposition limits", to the extent you mean by this
        that the discussion did not revolve around the identity of the specific deponents, your objection
        to the depositions of Messrs. Cue and Federighi on account of their being "apex" witnesses, and
        Plaintiffs' intention to brief this issue to the Court. It is likewise disingenuous for you to suggest
        you were surprised at Plaintiffs' portion of the briefing; we could not have been clearer about
        our intentions or about our reading of the Court's Order (which in any event could not have
        been clearer as to the issues to be briefed).

       Apple has no basis for reneging on its agreement to 14 of the 16 deponents requested by
        Plaintiffs. If Apple does indeed intends to renege on its agreement, please let us know
        immediately, so that Plaintiffs may revise their portion of the filing to reflect that change in
        Apple's position, including by briefing the justification for all 16 witnesses that Plaintiffs wish to
        depose; Apple, for its part, will have to then decide whether or not it joins issue or chooses to
        brief something else. Plaintiffs, however, cannot and will not agree to ignore the Court's clear
        direction nor delay the filing of their portion in order for Apple to seek "clarity" on an issue that,
        in Plaintiffs' view, is already abundantly clear--particularly when depositions are starting this
        week.

Best,

Yonatan Even
Cravath, Swaine & Moore LLP
        Case 4:11-cv-06714-YGR Document 350 Filed 01/01/21 Page 78 of 85




825 Eighth Avenue
New York, NY 10019
Telephone: (212) 474-1958
Fax: (212) 474-3700



From: Yang, Betty X. <BYang@gibsondunn.com>
Sent: Sunday, December 13, 2020 11:31 PM
To: Epic Mobile Apps <epic-mobileapps@cravath.com>; steve@hbsslaw.com;
robl@hbsslaw.com; shanas@hbsslaw.com; bens@hbsslaw.com; rifkin@whafh.com;
byrd@whafh.com; guiney@whafh.com; dejong@whafh.com
Cc: *** GDC EpicLitTeam <AppleAppStoreDiscovery@gibsondunn.com>
Subject: App Store Litigation


Counsel,

Please see the attached.

Thanks,
Betty X. Yang
Of Counsel


GIBSON DUNN
Gibson, Dunn & Crutcher LLP
2001 Ross Avenue Suite 2100, Dallas, TX 75201
Tel +1 214.698.3226 • Fax +1 214.571.2968
BYang@gibsondunn.com • www.gibsondunn.com



This message may contain confidential and privileged information for the sole use of the
intended recipient. Any review, disclosure, distribution by others or forwarding without express
permission is strictly prohibited. If it has been sent to you in error, please reply to advise the
sender of the error and then immediately delete this message.

Please see our website at https://www.gibsondunn.com/ for information regarding the firm and/or
our privacy policy.


This message may contain confidential and privileged information for the sole use of the
intended recipient. Any review, disclosure, distribution by others or forwarding without express
permission is strictly prohibited. If it has been sent to you in error, please reply to advise the
sender of the error and then immediately delete this message.
       Case 4:11-cv-06714-YGR Document 350 Filed 01/01/21 Page 79 of 85




Please see our website at https://www.gibsondunn.com/ for information regarding the firm and/or
our privacy policy.


This message may contain confidential and privileged information for the sole use of the
intended recipient. Any review, disclosure, distribution by others or forwarding without express
permission is strictly prohibited. If it has been sent to you in error, please reply to advise the
sender of the error and then immediately delete this message.

Please see our website at https://www.gibsondunn.com/ for information regarding the firm and/or
our privacy policy.




This message may contain confidential and privileged information for the sole use of the
intended recipient. Any review, disclosure, distribution by others or forwarding without express
permission is strictly prohibited. If it has been sent to you in error, please reply to advise the
sender of the error and then immediately delete this message.

Please see our website at https://www.gibsondunn.com/ for information regarding the firm and/or
our privacy policy.




This message may contain confidential and privileged information for the sole use of the
intended recipient. Any review, disclosure, distribution by others or forwarding without
express permission is strictly prohibited. If it has been sent to you in error, please reply to
advise the sender of the error and then immediately delete this message.

Please see our website at https://www.gibsondunn.com/ for information regarding the firm
and/or our privacy policy.




This message may contain confidential and privileged information for the sole use of the
intended recipient. Any review, disclosure, distribution by others or forwarding without express
permission is strictly prohibited. If it has been sent to you in error, please reply to advise the
sender of the error and then immediately delete this message.

Please see our website at https://www.gibsondunn.com/ for information regarding the firm and/or
       Case 4:11-cv-06714-YGR Document 350 Filed 01/01/21 Page 80 of 85




our privacy policy. [attachment "Apple Revisions 2020.12.14 Draft Letter Brief re Apple
Depositions HCI (002).docx" deleted by John Karin/NYC/Cravath]
       Case 4:11-cv-06714-YGR Document 350 Filed 01/01/21 Page 81 of 85




                                          +1-212-474-1648

                                       lmoskowitz@cravath.com



                                                                              November 25, 2020

           Epic Games, Inc. v. Apple Inc., No. 4:20-cv-05640-YGR-TSH (N.D. Cal);
               Cameron v. Apple Inc., No. 4:19-cv-03074-YGR-TSH (N.D. Cal);
       In re Apple iPhone Antitrust Litigation, No. 4:11-cv-06714-YGR-TSH (N.D. Cal)

Dear Jay:

               I write on behalf of all Plaintiffs in the above-referenced matters (“Plaintiffs”)
regarding depositions of current and former Apple Inc. (“Apple”) employees. Based on our
current review of Apple’s production and knowledge of the above-referenced matters, Plaintiffs
intend to depose the following current and former Apple employees (listed alphabetically):

               1. Mary Brunson
               2. Tim Cook
               3. Eddy Cue
               4. Craig Federighi
               5. Matthew Fischer
               6. Scott Forstall
               7. Eric Friedman
               8. Eric Gray
               9. Mark Grimm
               10. C.K. Haun
               11. Trystan Kosmynka
               12. Ron Okamoto
               13. Carson Oliver
               14. Shaan Pruden
               15. Philip Schiller
               16. Mike Schmid
               17. Phillip Shoemaker
               18. Tanya Washburn
       Case 4:11-cv-06714-YGR Document 350 Filed 01/01/21 Page 82 of 85
                                                                                                    2



                Plaintiffs reserve their respective rights to supplement or modify this list as
discovery progresses. This list represents solely current or former Apple employees that
Plaintiffs intend to depose in their personal capacity; Plaintiffs also intend to serve Rule 30(b)(6)
topics on Apple as well as to depose third parties.

                 Please state whether Apple has any objection regarding the specific persons or the
number of persons to be deposed. Apple has previously stated it “believes that it is too early to
tell if any relief from Rule 30(a)(2) is necessary”. (October 12, 2020 Joint Case Management
Statement, Epic v. Apple (Dkt. 120) at 15.) We believe the parties are now far enough along in
the discovery process to stipulate to the number of depositions to be taken in the above-
referenced matters or, if necessary, to raise this issue with the Court.

                This letter is not intended to waive any rights, with respect to these depositions or
others, and all such rights are expressly reserved.

               We are available to meet and confer.


                                                  Sincerely,



                                                  s/ Lauren A. Moskowitz


Jay P. Srinivasan
GIBSON, DUNN & CRUTCHER LLP
jsrinivasan@gibsondunn.com
AppleAppStoreDiscovery@gibsondunn.com

E. Joshua Rosenkranz
William F. Stute
ORRICK, HERRINGTON & SUTCLIFFE LLP
jrosenkranz@orrick.com
    wstute@orrick.com

Steve W. Berman
Robert F. Lopez
Shana E. Scarlett
Ben Siegel
Ted Wojcik
HAGENS BERMAN SOBOL SHAPIRO LLP
steve@hbsslaw.com
    robl@hbsslaw.com
        shanas@hbsslaw.com
           bens@hbsslaw.com
               tedw@hbsslaw.com
    Case 4:11-cv-06714-YGR Document 350 Filed 01/01/21 Page 83 of 85
                                                                       3



Mark C. Rifkin
Rachele R. Byrd
Matthew M. Guiney
Brittany N. DeJong
WOLF HALDENSTEIN ADLER FREEMAN & HERZ LLP
rifkin@whafh.com
    byrd@whafh.com
       guiney@whafh.com
           dejong@whafh.com

BY EMAIL
      Case 4:11-cv-06714-YGR Document 350 Filed 01/01/21 Page 84 of 85




                                                                                     Jay P. Srinivasan
                                                                                     Direct: +1 213.229.7296 Fax:
CONFIDENTIAL                                                                         +1 213.229.6296
                                                                                     JSrinivasan@gibsondunn.com


December 13, 2020


VIA ELECTRONIC MAIL

Lauren Moskowitz
Cravath, Swaine & Moore
Worldwide Plaza
825 Eighth Avenue
New York, NY 10019-7475

Ben Siegel
Hagens Berman Sobol Shapiro LLP
715 Hearst Ave., Ste. 202
Berkeley, CA 94710

Rachele Byrd
Wolf Haldenstein Adler Freeman & Herz LLP
750 B St., Ste. 1820
San Diego, CA 92101

Re:    Briefing with respect to deposition limits

Dear Counsel:

        This afternoon, we received Plaintiffs’ portion of the joint letter brief regarding the
Plaintiffs-initiated dispute on the maximum number of party depositions each side should be
able to take in this litigation. We were surprised to see that Plaintiffs’ portion does not
address this issue at all but rather is focused on something else entirely. The apex issues in
your letter are not the subject of the parties’ meet and confers (which the written
correspondence bears out), Apple is not prepared to brief those issues, and most of all,
briefing on these issues is not what Judge Hixson ordered.

       At the hearing on December 9, 2020, Judge Hixson plainly directed the parties to
submit a joint letter brief concerning deposition limits. 12/9/2020 Hr’g Tr. 39:7-9 (“THE
COURT: . . . I think that a joint discovery letter brief by end of the day December 14th,
concerning deposition limits, that’s a good idea.”); id. at 40:18-23 (“THE COURT: . . . I’m
going to order the parties to meet and confer about deposition limits. And if you can’t reach
an agreement, then by end of the day Monday, December 14th, I order you to file a joint
discovery letter brief, not to exceed ten pages, with five pages per side concerning deposition
     Case 4:11-cv-06714-YGR Document 350 Filed 01/01/21 Page 85 of 85




Lauren Moskowitz
December 13, 2020
Page 2



limits.”); see also id. at 32:24 (“MS. MOSKOWITZ: . . . The main issue is deposition
limits.”).

         In our meet and confer session yesterday, the discussion was about deposition limits
with Plaintiffs coming into that meeting having revised their demand down from 18 to 16.
Apple explained why it believed the issue was premature and that Plaintiffs’ brief
descriptions of why they each needed 16 depositions was not convincing given that a number
of the proposed individuals were duplicative of others on the list, with Apple citing a number
of examples. In the interest of compromise and to avoid litigation on this issue, Apple
proposed that each party (Apple, Epic, Cameron plaintiffs, Pepper plaintiffs) may take up to
14 party depositions (not including the 30(b)(6) deposition). Do Plaintiffs have any response
to that proposal? There is no reason to burden the Court with this issue but if Apple is forced
to litigate it, Apple will revert to its opening position that it is premature to determine at this
time whether more than 10 depositions per party is warranted at this juncture.

        Further, because the apex issues raised in Plaintiffs’ portion of the joint letter brief
are neither ripe nor requested by the Court, Apple will not brief them. Further, to the extent
the parties cannot agree on what should be briefed, the right thing to do here is to obtain
clarity at Tuesday’s hearing; there is no urgency such that this needs to be briefed tomorrow
before asking Magistrate Judge Hixson to weigh in on what he meant.

Sincerely,

/s/ Jay P. Srinivasan
Jay P. Srinivasan
